
  Trinidad and Tobago 1976 (rev. 2007)
  
  

  

  


Preamble


Whereas the People of Trinidad and Tobago—







a.
have affirmed that the Nation of Trinidad and Tobago is founded upon principles that acknowledge the supremacy of God, faith in fundamental human rights and freedoms, the position of the family in a society of free men and free institutions, the dignity of the human person and the equal and inalienable rights with which all members of the human family are endowed by their Creator;






b.
respect the principles of social justice and therefore believe that the operation of the economic system should result in the material resources of the community being so distributed as to subserve the common good, that there should be adequate means of livelihood for all, that labour should not be exploited or forced by economic necessity to operate in inhumane conditions but that there should be opportunity for advancement on the basis of recognition of merit, ability and integrity;






c.
have asserted their belief in a democratic society in which all persons may, to the extent of their capacity, play some part in the institutions of the national life and thus develop and maintain due respect for lawfully constituted authority;






d.
recognise that men and institutions remain free only when freedom is founded upon respect for moral and spiritual values and the rule of law;






e.
desire that their Constitution should enshrine the above-mentioned principles and beliefs and make provision for ensuring the protection in Trinidad and Tobago of fundamental human rights and freedoms;




Now, therefore, the following provisions shall have effect as the Constitution of the Republic of Trinidad and Tobago:



PRELIMINARY



1. The State




1. The Republic of Trinidad and Tobago shall be a sovereign democratic State.




2. Trinidad and Tobago shall comprise the Island of Trinidad, the Island of Tobago and any territories that immediately before the 31st day of August, 1962 were dependencies of Trinidad and Tobago, including the seabed and subsoil situated beneath the territorial sea and the continental shelf of Trinidad and Tobago (“territorial sea” and “continental shelf” here having the same meaning as in the Territorial Sea Act, 1969 and the Continental Shelf Act, 1969, respectively), together with such other areas as may be declared by Act to form part of the territory of Trinidad and Tobago.



2. The Supreme Law


This Constitution is the supreme law of Trinidad and Tobago, and any other law that is inconsistent with this Constitution is void to the extent of the inconsistency.



3. Interpretation




1. In this Constitution—







•
“the Cabinet” means the Cabinet constituted under this Constitution;






•
“the Commonwealth” means Trinidad and Tobago, any country to which section 18 applies and any dependency of any such country;






•
“Court” means any court of law in Trinidad and Tobago other than a court martial and shall be construed as including the Judicial Committee;






•
“financial year” means any period of twelve months beginning on the first day of January in any year or such other date as may be prescribed;






•
“general election” means a general election of members to serve in the House of Representatives;






•
“House” means either the House of Representatives or the Senate as the context may require;






•
“Judge” includes the Chief Justice, a Judge of Appeal and a Puisne Judge;






•
“Judicial Committee” means the Judicial Committee of the Privy Council established by the Judicial Committee Act, 1833 of the United Kingdom as from time to time amended by any Act of Parliament of the United Kingdom;






•
“law” includes any enactment, and any Act or statutory instrument of the United Kingdom that before the commencement of this Constitution had effect as part of the law of Trinidad and Tobago, having the force of law and any unwritten rule of law;






•
“oath” includes affirmation;






•
“oath of allegiance” means the oath of allegiance set out in the First Schedule or such other oath as may be prescribed;






•
“Parliament” means the Parliament of Trinidad and Tobago;






•
“parliamentary election” means an election of a member or members to serve in the House of Representatives;






•
“prescribed” means prescribed by or under an Act of Parliament;






•
“public office” means an office of emolument in the public service;






•
“public officer” means the holder of any public office and includes any person appointed to act in any such office;






•
“public service” means subject to the provisions of subsections (4) and (5), the service of the Government of Trinidad and Tobago 1[or of the Tobago House of Assembly established by section 3 of the Tobago House of Assembly Act,] in a civil capacity;






•
“Service Commission” means the Judicial and Legal Service Commission, the Public Service Commission, the Police Service Commission or the Teaching Service Commission;






•
“session” means, in relation to a House, the sittings of that House commencing when it first meets after this Constitution comes into force or after the prorogation or dissolution of Parliament at any time, and terminating when Parliament is prorogued or is dissolved without having been prorogued;






•
“sitting” means, in relation to a House, a period during which that House is sitting continuously without adjournment, and includes any period during which the House is in committee;






•
“Trinidad and Tobago” has the meaning attributed to that expression in the Trinidad and Tobago Independence Act, 1962;






•
“the former Constitution” means the Trinidad and Tobago Constitution set out in the Second Schedule to the Trinidad and Tobago (Constitution) Order-in-Council, 1962.






2. In this Constitution—







a.
a reference to an appointment to any office shall be construed as including a reference to the appointment of a person to act in or perform the functions of that office at any time when the office is vacant or the holder thereof is unable (whether by reason of absence or infirmity of mind or body or any other cause) to perform the functions of that office; and






b.
a reference to the holder of an office by the term designating his office shall be construed as including a reference to any person for the time being lawfully acting in or performing the functions of that office.






3. Where by this Constitution any person is directed, or power is conferred on any person or authority to appoint a person to perform the functions of an office if the holder thereof is unable to perform those functions, the validity of any performance of those functions by the person so directed or of any appointment made in exercise of that power shall not be called in question in any court on the ground that the holder of the office is not unable to perform the functions of the office.




4. For the purposes of this Constitution a person shall not be considered to hold an office in the public service by reason only that—







a.
he is in receipt of a pension or other like allowance in respect of public service;






b.
he holds the office of—









i.
President;






ii.
Speaker, President of the Senate, Deputy Speaker or Vice-President of the Senate, Minister, Parliamentary Secretary, member or temporary member of the Senate or member of the House of Representatives;






iii.
Ombudsman or member of the Integrity Commission or member of any other Commission established by this Constitution;






iv.
Judge or member of a Superior Court of Record or any special judicial tribunal established by Act of Parliament or member of the Public Service Appeal Board;






v.
member of any board, commission, committee or similar body, whether incorporated or not, established by any enactment;






vi.
member of the personal staff of the President.






c.
he is—









i.
a consultant or adviser appointed for specific purposes; or






ii.
a person appointed on contract for a period not exceeding five years.






5. Where Parliament so provides, a person shall not be considered for the purposes of this Constitution or any part of this Constitution to hold office in the public service by reason only that he is the holder of a special office established by or under an Act.




6. References in this Constitution to the power to remove a public officer from his office shall be construed as including references to any power conferred by any law to require or permit that officer to retire from the public service.




7. Any power conferred by any law to permit a person to retire from the public service shall, in the case of any public officer who may be removed from office by some person or authority other than a Commission established by this Constitution, vest in the Public Service Commission.




8. Nothing in subsection (6) shall be construed as conferring on any person or authority power to require a Judge or the Auditor General to retire from the public service.




9. Where any power is conferred by this Constitution to make any proclamation, order, rules or regulations or to give any directions, the power shall be construed as including a power exercisable in like manner to amend or revoke any such proclamation, order, rules regulations or directions.



CHAPTER 1. THE RECOGNITION AND PROTECTION OF FUNDAMENTAL HUMAN RIGHTS AND FREEDOMS



PART 1. Rights enshrined



4. Recognition and declaration of rights and freedoms


It is hereby recognised and declared that in Trinidad and Tobago there have existed and shall continue to exist without discrimination by reason of race, origin, colour, religion or sex, the following fundamental human rights and freedoms, namely:—







a.
the right of the individual to life, liberty, security of the person and enjoyment of property and the right not to be deprived thereof except by due process of law;






b.
the right of the individual to equality before the law and the protection of the law;






c.
the right of the individual to respect for his private and family life;






d.
the right of the individual to equality of treatment from any public authority in the exercise of any functions;






e.
the right to join political parties and to express political views;






f.
the right of a parent or guardian to provide a school of his own choice for the education of his child or ward;






g.
freedom of movement;






h.
freedom of conscience and religious belief and observance;






i.
freedom of thought and expression;






j.
freedom of association and assembly; and






k.
freedom of the press.





5. Protection of rights and freedoms




1. Except as is otherwise expressly provided in this Chapter and in section 54, no law may abrogate, abridge or infringe or authorise the abrogation, abridgement or infringement of any of the rights and freedoms hereinbefore recognised and declared.




2. Without prejudice to subsection (1), but subject to this Chapter and to section 54, Parliament may not—







a.
authorise or effect the arbitrary detention, imprisonment or exile of any person;






b.
impose or authorise the imposition of cruel and unusual treatment or punishment;






c.
deprive a person who has been arrested or detained—









i.
of the right to be informed promptly and with sufficient particularity of the reason for his arrest or detention;






ii.
of the right to retain and instruct without delay a legal adviser of his own choice and to hold communication with him;






iii.
of the right to be brought promptly before an appropriate judicial authority;






iv.
of the remedy by way of habeas corpus for the determination of the validity of his detention and for his release if the detention is not lawful;






d.
authorise a court, tribunal, commission, board or other authority to compel a person to give evidence unless he is afforded protection against self-incrimination and, where necessary to ensure such protection, the right to legal representation;






e.
deprive a person of the right to a fair hearing in accordance with the principles of fundamental justice for the determination of his rights and obligations;






f.
deprive a person charged with a criminal offence of the right—









i.
to be presumed innocent until proved guilty according to law, but this shall not invalidate a law by reason only that the law imposes on any such person the burden of proving particular facts;






ii.
to a fair and public hearing by an independent and impartial tribunal or;






iii.
to reasonable bail without just cause;






g.
deprive a person of the right to the assistance of an interpreter in any proceedings in which he is involved or in which he is a party or a witness, before a court, commission, board or other tribunal, if he does not understand or speak English; or






h.
deprive a person of the right to such procedural provisions as are necessary for the purpose of giving effect and protection to the aforesaid rights and freedoms.





PART 2. Exceptions for Existing Law



6. Savings for existing law




1. Nothing in sections 4 and 5 shall invalidate—







a.
an existing law;






b.
an enactment that repeals and re-enacts an existing law without alteration; or






c.
an enactment that alters an existing law but does not derogate from any fundamental right guaranteed by this Chapter in a manner in which or to an extent to which the existing law did not previously derogate from that right.






2. Where an enactment repeals and re-enacts with modifications an existing law and is held to derogate from any fundamental right guaranteed by this Chapter in a manner in which or to an extent to which the existing law did not previously derogate from that right then, subject to sections 13 and 54, the provisions of the existing law shall be substituted for such of the provisions of the enactment as are held to derogate from the fundamental right in a manner in which or to an extent to which the existing law did not previously derogate from that right.




3. In this section—







•
“alters” in relation to an existing law, includes repealing that law and re-enacting it with modifications or making different provisions in place of it or modifying it;






•
“existing law” means a law that had effect as part of the law of Trinidad and Tobago immediately before the commencement of this Constitution, and includes any enactment referred to in subsection (1);






•
“right” includes freedom.





PART 3. Exceptions for Emergencies



7. Emergency powers




1. Without prejudice to the power of Parliament to make provision in the premise, but subject to this section, where any period of public emergency exists, the President may, due regard being had to the circumstances of any situation likely to arise or exist during such period make regulations for the purpose of dealing with that situation and issue orders and instructions for the purpose of the exercise of any powers conferred on him or any other person by any Act referred to in subsection (3) or instrument made under this section or any such Act.




2. Without prejudice to the generality of subsection (1) regulations made under that subsection may, subject to section 11, make provision for the detention of persons.




3. An Act that is passed during a period of public emergency and is expressly declared to have effect only during that period or any regulations made under subsection (1) shall have effect even though inconsistent with sections 4 and 5 except in so far as its provisions may be shown not to be reasonably justifiable for the purpose of dealing with the situation that exists during that period.



8. Period of public emergency




1. Subject to this section, for the purposes of this Chapter, the President may from time to time make a Proclamation declaring that a state of public emergency exists.




2. A Proclamation made by the President under subsection (1) shall not be effective unless it contains a declaration that the President is satisfied—







a.
that a public emergency has arisen as a result of the imminence of a state of war between Trinidad and Tobago and a foreign State;






b.
that a public emergency has arisen as a result of the occurrence of any earthquake, hurricane, flood, fire, outbreak of pestilence or of infectious disease, or other calamity whether similar to the foregoing or not; or






c.
that action has been taken, or is immediately threatened, by any person, of such a nature and on so extensive a scale, as to be likely to endanger the public safety or to deprive the community or any substantial portion of the community of supplies or services essential to life.





9. Grounds for, and initial duration of Proclamation




1. Within three days of the making of the Proclamation, the President shall deliver to the Speaker for presentation to the House of Representatives a statement setting out the specific grounds on which the decision to declare the existence of a state of public emergency was based, and a date shall be fixed for a debate on this statement as soon as practicable but in any event not later that fifteen days from the date of the Proclamation.




2. A Proclamation made by the President for the purposes of and in accordance with this section shall, unless previously revoked, remain in force for fifteen days.



10. Extension of Proclamation




1. Before its expiration the Proclamation may be extended from time to time by resolution supported by a simple majority vote of the House of Representatives, so however, that no extension exceeds three months and the extensions do not in the aggregate exceed six months.




2. The Proclamation may be further extended from time to time for not more than three months at any one time, by a resolution passed by both Houses of Parliament and supported by the votes of not less than three-fifths of all the members of each House.




3. The Proclamation may be revoked at any time by a resolution supported by a simple majority vote of the House of Representatives.




4. In this Chapter “period of public emergency” means any period during which—







a.
Trinidad and Tobago is engaged in any war; or






b.
there is in force a Proclamation by the President declaring that a state of public emergency exists; or






c.
there is in force a resolution of both Houses of Parliament supported by the votes of not less than two-thirds of all the members of each House declaring that democratic institutions in Trinidad and Tobago are threatened by subversion.





11. Detention of persons




1. Where any person who is lawfully detained by virtue only of such an Act or regulations as is referred to in section 7 so requests at any time during the period of that detention and thereafter not earlier than six months after he last made such a request during that period, his case shall be reviewed by an independent and impartial tribunal established by law and presided over by a person appointed by the Chief Justice from among the persons entitled to practise in Trinidad and Tobago as barristers or solicitors.




2. On any review by a tribunal in pursuance of subsection (1) of the case of any detained person, the tribunal may make recommendations concerning the necessity or expediency of continuing his detention to the authority by whom it was ordered but, unless otherwise provided by law, that authority shall not be obliged to act in accordance with such recommendations.



12. Publication




1. Where at any time it is impracticable or inexpedient to publish in the Gazette any Proclamation, Notice, Regulation or Order in pursuance of this Part, the President may cause the same to be published by notices thereof affixed to public buildings or distributed amongst the public or by oral public announcements.




2. Upon the publication of any Proclamation under this Part all such detention orders, curfew orders or other instruments, directions or instructions as are authorised to be made, issued or given by any regulations referred to in section 7 may be made, issued or given and executed upon any person or authority, even if such regulations have not yet been published pursuant to subsection (1).



PART 4. Exceptions for Certain Legislation



13. Acts inconsistent with sections 4 and 5




1. An Act to which this section applies may expressly declare that it shall have effect even though inconsistent with sections 4 and 5 and, if any such Act does so declare, it shall have effect accordingly unless the Act is shown not to be reasonably justifiable in a society that has a proper respect for the rights and freedoms of the individual.




2. An Act to which this section applies is one the Bill for which has been passed by both Houses of Parliament and at the final vote thereon in each House has been supported by the votes of not less than three-fifths of all the members of that House.




3. For the purposes of subsection (2) the number of members of the Senate shall, notwithstanding the appointment of temporary members in accordance with section 44, be deemed to be the number of members specified in section 40(1).



PART 5. General



14. Enforcement of the protective provisions




1. For the removal of doubts it is hereby declared that if any person alleges that any of the provisions of this Chapter has been, is being, or is likely to be contravened in relation to him, then without prejudice to any other action with respect to the same matter which is lawfully available, that person may apply to the High Court for redress by way of originating motion.




2. The High Court shall have original jurisdiction—







a.
to hear and determine any application made by any person in pursuance of subsection (1), and






b.
to determine any question arising in the case of any person which is referred to it in pursuance of subsection (4),




and may, subject to subsection (3), make such orders, issue such writs and give such directions as it may consider appropriate for the purpose of enforcing, or securing the enforcement of, any of the provisions of this Chapter to the protection of which the person concerned is entitled.




3. The State Liability and Proceedings Act, 1966 shall have effect for the purpose of any proceedings under this section.




4. Where in any proceedings in any court other than the High Court or the Court of Appeal any question arises as to the contravention of any of the provisions of this Chapter the person presiding in that court may, and shall if any party to the proceedings so requests, refer the question to the High Court unless in his opinion the raising of the question is merely frivolous or vexatious.




5. Any person aggrieved by any determination of the High Court under this section may appeal therefrom to the Court of Appeal and shall be entitled as of right to a stay of execution of the order and may in the discretion of the Court be granted bail.




6. Nothing in this section shall limit the power of Parliament to confer on the High Court or the Court of Appeal such powers as Parliament may think fit in relation to the exercise by the High Court or the Court of Appeal, as the case may be, of its jurisdiction in respect of the matters arising under this Chapter.



CHAPTER 2. CITIZENSHIP



15. Continuation of citizenship of citizens under section 9 of former Constitution


Any person who became a citizen by birth under section 9(1) or a citizen by descent under section 9(2) of the former Constitution and who has not ceased to be a citizen under that Constitution, shall continue to be a citizen under this Constitution.



16. Continuation of citizenship of citizens by registration, naturalization, etc


Any person who became a citizen of Trinidad and Tobago by virtue of registration under the former Constitution or by virtue of an acquisition of citizenship under Part II of the Trinidad and Tobago Citizenship Act, 1962, and who has not ceased to be a citizen under any law in force in Trinidad and Tobago shall continue to be a citizen under this Constitution.



17. Acquisition of citizenship by birth or descent. Continuation of citizenship. Retrospective citizenship




1. Subject to subsection (2), every person born in Trinidad and Tobago after the commencement of this Constitution shall become a citizen of Trinidad and Tobago at the date of his birth.




2. A person shall not become a citizen of Trinidad and Tobago by virtue of subsection (1), if at the time of his birth—







a.
neither of his parents is a citizen of Trinidad and Tobago and either of them possesses such immunity from suit and legal process as is accorded to an envoy of a foreign sovereign power accredited to Trinidad and Tobago; or






b.
either of his parents is an enemy alien and the birth occurred in a place then under occupation by the enemy.






3. A person born outside Trinidad and Tobago after the commencement of this Constitution shall become a citizen of Trinidad and Tobago at the date of his birth if at that date either of his parents is, or was, but for his parent’s death, a citizen of Trinidad and Tobago otherwise than by descent, so however that, in the case of a person employed in service under the Government or under an authority of the Government that requires him to reside outside Trinidad and Tobago for the proper discharge of his functions, this subsection shall be read as if the words “otherwise than by descent” were deleted.




4. Any person who became a citizen by birth under section 12(1) or a citizen by descent under section 12(2) of the former Constitution and who has not ceased to be a citizen under that Constitution, shall continue to be a citizen under this Constitution.




5. A person born outside Trinidad and Tobago after the 30th August, 1962 whose mother was a citizen of Trinidad and Tobago otherwise than by descent at the date of his birth but who did not become a citizen at that date shall be deemed to have become a citizen at that date and shall continue to be a citizen of Trinidad and Tobago under this Constitution.



18. Commonwealth citizens




1. Every person who under this Constitution or any Act of Parliament is a citizen of Trinidad and Tobago or, under any law for the time being in force in any country to which this section applies, is a citizen of that country shall, by virtue of that citizenship, have the status of a Commonwealth citizen.




2. Every person who is a British subject without citizenship under the British Nationality Act, 1948 of the United Kingdom or who continues to be a British subject under section 2 of that Act or who is a British subject under the British Nationality Act, 1965 of the United Kingdom shall, by virtue of that status, have the status of a Commonwealth citizen.




3. The countries to which this section applies are Australia, the Bahamas, Bangladesh, Barbados, Botswana, Canada, Cyprus, Fiji, The Gambia, Ghana, Grenada, Guyana, India, Jamaica, Kenya, Lesotho, Malawi, Malaysia, Malta, Mauritius, Nauru, New Zealand, Nigeria, Sierra Leone, Singapore, Sri Lanka, Swaziland, Tanzania, Tonga, Uganda, United Kingdom and Colonies, Western Samoa and Zambia.




4. The President may from time to time, by Order subject to affirmative resolution of the Senate and the House of Representatives amend subsection (3) by adding any Commonwealth country thereto or by deleting any Commonwealth country therefrom.



19. Criminal liability of Commonwealth citizens




1. A Commonwealth citizen who is not a citizen of Trinidad and Tobago, or a citizen of the Republic of Ireland who is not a citizen of Trinidad and Tobago, shall not be guilty of any offence against any law in force in Trinidad and Tobago by reason of anything done or omitted in any part of the Commonwealth other than Trinidad and Tobago or in the Republic of Ireland or in any foreign country unless—







a.
the act or omission would be an offence if he were an alien; and






b.
in the case of an act or omission in any part of the Commonwealth or in the Republic of Ireland, it would be an offence if the country in which the act was done or the omission made were a foreign country.






2. In this section “foreign country” means a country (other than the Republic of Ireland) that is not part of the Commonwealth.



20. Powers of Parliament


Parliament may make provisions relating to citizenship including provision—







a.
for the acquisition of citizenship of Trinidad and Tobago by persons who are not or do not become citizens of Trinidad and Tobago by virtue of the provisions of this Chapter;






b.
for depriving of his citizenship of Trinidad and Tobago any citizen of Trinidad and Tobago but only on the acquisition of citizenship of some other country in the case of a citizen by birth or descent; or






c.
for the renunciation by any person of his citizenship of Trinidad and Tobago.





21. Interpretation of Chapter 2




1. In this Chapter—







•
“alien” means a person who is not a Commonwealth citizen, a British protected person or a citizen of the Republic of Ireland;






•
“British protected person” means a person who is a British protected person for the purposes of the British Nationality Act, 1948 of the United Kingdom;






•
“citizen by birth” means a person—









a.
who is a citizen of Trinidad and Tobago under section 17(1); or






b.
who became a citizen of Trinidad and Tobago under section 9(1) or 12(1) of the former Constitution;






•
“citizen by descent” means a person—









a.
who is a citizen of Trinidad and Tobago under section 17(3) or any enactment; or






b.
who became a citizen of Trinidad and Tobago under section 9(2) or 12(2) of the former Constitution.






•
.






2. For the purposes of this Chapter, a person born outside Trinidad and Tobago aboard a registered ship or aircraft, or aboard an unregistered ship or aircraft of the government of any country, shall be deemed to have been born in the place in which the ship or aircraft has been registered or, as the case may be, in that country.



CHAPTER 3. THE PRESIDENT



22. Establishment of office and election of President


There shall be a President of Trinidad and Tobago elected in accordance with the provisions of this Chapter who shall be the Head of State and Commander-in-Chief of the armed forces.



23. Qualifications and disqualifications for office of President




1. A person is qualified to be nominated for election as President if, and is not so qualified unless, he is a citizen of Trinidad and Tobago of the age of thirty-five years or upwards who at the date of his nomination has been ordinarily resident in Trinidad and Tobago for ten years immediately preceding his nomination.




2. For the purposes of subsection (1) a person shall be deemed to reside in Trinidad and Tobago if he holds an office in the service of the Government of Trinidad and Tobago and lives outside Trinidad and Tobago because he is required to do so for the proper discharge of his functions.




3. A person is not qualified to be nominated for election as President who is disqualified for election as a member of the House of Representatives by virtue of section 48(1) or any law made under section 48(2).



24. Other conditions of office




1. Where a member of the Senate or the House of Representatives is elected as President, his seat in the Senate or the House of Representatives respectively, shall thereupon become vacant.




2. Except in the case of a person acting as, or performing the functions of President under section 27, but subject to sections 44(2) and 56(8), the President shall not hold any other office of emolument or profit whether in the public service or otherwise.




3. The salary and allowances of a President and his other terms of service shall not be altered to his disadvantage after he has assumed office.



25. Transitional provision




1. The person holding the office of Governor-General of Trinidad and Tobago at the commencement of this Constitution shall hold the office of President under this Constitution until a President is elected under the provisions of this Chapter and assumes office.




2. Where at any time between the appointed day and the election of the first President of the Senate under section 45, the President under subsection (1) is for any reason unable to perform the functions of President then, until the President under subsection (1) is again able to perform his functions as President those functions shall be performed by the person who last held the office of President of the Senate under the former Constitution.



26. Holding of elections for President




1. The Speaker of the House of Representatives shall be responsible for the holding of elections for President.




2. The date of every election under this section shall be announced in the Gazette by the Speaker within such number of days in advance as may be prescribed.




3. An election for President shall be held not more than one hundred and twenty days nor less than ninety days after the first sitting of the House of Representatives under this Constitution and the President who is so elected shall assume office on the expiration of thirty days next after his election.




4. Thereafter, an election for President shall be held not more than sixty days nor less than thirty days before the expiration of the term of that office.




5. Where the office of President becomes vacant under section 34 before the expiration of the term of that office prescribed by section 33, an election shall be held to fill the vacancy within ninety days of the occurrence of the vacancy.




6. Where the date for the assumption of office of a President falls on a Sunday or public holiday the President shall assume office on the next following day that is not a Sunday or public holiday.




7. Where the time limited for holding an election for President under subsection (3), (4) or (5) has not been complied with, Parliament may make provision for an extension of the period during which elections may be held.



27. Where office vacant




1. Where the office of President is vacant or the President is incapable of performing his functions as President by reason of his absence from Trinidad and Tobago or by reason of illness, the President of the Senate shall act temporarily as President.




2. Where the President of the Senate is for any reason unable to act as President under subsection (1) or section 36(2) the functions of President shall be performed by the Speaker.




3. Where the Speaker is for any reason unable to perform the functions of President under subsection (2), the Vice-President of the Senate shall perform those functions, so however that a meeting of the Electoral College shall be held, upon the summons of the Deputy Speaker giving at least forty-eight hours notice thereof, within seven days of the Vice-President of the Senate commencing to perform the functions of President for the purpose of holding an election of a person to fill the vacancy in the office of President under section 26(5), or of a person to act temporarily as President during such period as the President is incapable of performing his functions.




4. Upon his election to fill the vacancy in the office of President under section 26(5) or to act temporarily as President during such period as the President is incapable of performing his functions in accordance with subsection (3) the person shall immediately assume office.



28. Electoral College




1. There shall be an Electoral College for the purposes of this Chapter which shall be a unicameral body consisting of all the members of the Senate and all the members of the House of Representatives assembled together.




2. The Electoral College shall be convened by the Speaker.




3. The Speaker shall preside as Chairman over the proceedings of the Electoral College and shall have an original vote.




4. Subject to this Chapter, the Electoral College may regulate its own procedure and may make provision for the postponement or adjournment of its meetings and such other provisions as may be necessary to deal with difficulties that may arise in the carrying out of elections under this Chapter.




5. Ten Senators, the Speaker and twelve other members of the House of Representatives shall constitute a quorum of the Electoral College.



29. Mode of elections


The President shall be elected by the Electoral College voting by secret ballot.



30. Nomination of candidates


A person shall not be a candidate for election as President unless he is nominated for election by a nomination paper which—







a.
is signed by him and by twelve or more members of the House of Representatives; and






b.
is delivered to the Speaker at least seven days before the election.





31. Procedure for balloting




1. The candidate who is unopposed or who obtains the greatest number of the votes cast shall be declared elected.




2. Where the votes cast for two or more candidates are equally divided the Speaker shall have and exercise a casting vote.



32. Determination of questions as to election




1. Subject to subsection (2), an instrument which—







a.
in the case of an uncontested election for the office of President is signed and sealed by the Speaker and states that a person named in the instrument was the only person nominated for the election and was in consequence declared elected; or






b.
in the case of a contested election is signed and sealed by the Speaker and states that a person named in the instrument was declared elected at that meeting in consequence of the ballot,




shall be conclusive evidence that the person so named was so elected, and no question as to the validity of the election of the person so named shall be inquired into in any court.




2. The Court of Appeal shall have exclusive jurisdiction to hear and determine any question as to the validity of an election of a President in so far as that question depends upon the qualification of any person for election or the interpretation of this Chapter, and the decision of that Court under this subsection shall be final.




3. Parliament may make provisions with respect to the persons by whom, the manner in which and the conditions upon which the proceedings under subsection (2) may be instituted in the Court of Appeal and subject to any provisions so made, provisions may be made with respect to these matters by rules of court. Until such provisions or rules are made the procedure for moving the Court of Appeal shall be by way of a representation petition.



33. Term of office




1. Subject to this section and to sections 34 and 36, a President elected at an election under section 26(3) or (4) shall hold office for a term of five years.




2. Parliament may make provision for the postponement of the date of expiration of the term of office of the President under subsection (1), for a period not exceeding four months, in order to avoid the holding of an election for that office during a period of dissolution of Parliament or at a time too close to the beginning or to the end of such a period.




3. Where for any reason at the date on which the term of office of the President is due to expire under subsection (1) or (2) there is no person entitled by election under section 26(4) to fill the office of President upon its expiration, the current term of that office shall continue until thirty days after a person is elected to the office of President whereupon the current term of that office shall expire.




4. Where a person is elected to fill a vacancy in the office of President in an election under section 26(5) he shall hold office only for the unexpired portion of the term of office of his predecessor.



34. Vacation of office


The office of President shall become vacant before the expiration of the term of his office as prescribed by section 33 where—







a.
the person holding that office dies or resigns the office by writing signed by him addressed to the House of Representatives and delivered to the Speaker; or






b.
he is removed from office under section 36.





35. Removal from office


The President may be removed from office under section 36 where—







a.
he wilfully violates any provision of the Constitution;






b.
he behaves in such a way as to bring his office into hatred, ridicule or contempt;






c.
he behaves in a way that endangers the security of the State; or






d.
because of physical or mental incapacity, he is unable to perform the functions of his office.





36. Procedure for removal from office




1. The President shall be removed from office where—







a.
a motion that his removal from office should be investigated by a tribunal is proposed in the House of Representatives;






b.
the motion states with full particulars the grounds on which his removal from office is proposed, and is signed by not less than one-third of the total membership of the House of Representatives;






c.
the motion is adopted by the vote of not less than two-thirds of the total membership of the Senate and the House of Representatives assembled together;






d.
a tribunal consisting of the Chief Justice and four other Judges appointed by him, being as far as practicable the most senior Judges, investigate the complaint and report on the facts to the House of Representatives;






e.
the Senate and the House of Representatives assembled together on the summons of the Speaker consider the report and by resolution supported by the votes of not less than two-thirds of the total membership of the Senate and the House of Representatives assembled together declare that he shall be removed from office.






2. Where a motion is adopted as is provided for in subsection (1)(a), (b) and (c) the President shall cease to perform any of his functions as President and the President of the Senate shall act temporarily as President.




3. The procedure of the tribunal shall be such as is prescribed, but, subject to such procedure, the tribunal may regulate its own procedure.




4. Upon the adoption of the resolution in accordance with subsection (1)(c) the office shall become vacant.



37. Oath First Schedule




1. A President shall before entering upon the duties of his office take and subscribe the oath of office set out in the First Schedule, such oath being administered by the Chief Justice or such other Judge as may be designated by the Chief Justice.




2. Subsection (1) shall apply to any person required under this Constitution to perform the functions of the office of President as it applies to a person elected as such.



38. Immunities of President




1. Subject to section 36, the President shall not be answerable to any court for the performance of the functions of his office or for any act done by him in the performance of those functions.




2. Without the fiat of the Director of Public Prosecutions, no criminal proceedings shall be instituted or continued against the President in any court during his term of office and no process for the President’s arrest or imprisonment shall be issued from any court or shall be executed during his term of office.




3. No civil proceedings in which relief is claimed against the President shall be instituted during his term of office in any court in respect of any act done by him in his personal capacity whether before or after he entered the office of President, except on the condition specified in subsection (4).




4. The condition referred to in subsection (3) is that two months must elapse after a notice in writing has been served on him either by registered post or by being left at his office stating the nature of the proceedings, the cause of action, the name, description and address of the party instituting the proceedings and the relief claimed.




5. A period of limitation prescribed by law shall not run in favour of the President in respect of a civil action during the period of two months after a notice in respect of that action has been served on him under subsection (4).



CHAPTER 4. PARLIAMENT



PART 1. Composition of Parliament



Establishment



39. Establishment of Parliament


There shall be a Parliament of Trinidad and Tobago which shall consist of the President, the Senate and the House of Representatives.



The Senate



40. Composition of Senate




1. The Senate shall consist of thirty-one members (in this Constitution referred to as “Senators”) who shall be appointed by the President in accordance with this section.




2. Of the thirty-one Senators—







a.
sixteen shall be appointed by the President acting in accordance with the advice of the Prime Minister;






b.
six shall be appointed by the President acting in accordance with the advice of the Leader of the Opposition; and






c.
nine shall be appointed by the President in his discretion from outstanding persons from economic or social or community organizations and other major fields of endeavour.





41. Qualifications for appointment as Senator


Subject to section 42, a person shall be qualified to be appointed as a Senator if, and shall not be qualified to be so appointed unless, he is a citizen of Trinidad and Tobago of the age of twenty-five years or upwards.



42. Disqualifications for appointment as Senator




1. No person shall be qualified to be appointed as a Senator who—







a.
is a citizen of a country other than Trinidad and Tobago having become such a citizen voluntarily or is under a declaration of allegiance to such a country;






b.
is a member of the House of Representatives,






c.
is an undischarged bankrupt having been adjudged or otherwise declared bankrupt under any law in force in Trinidad and Tobago;






d.
is mentally ill, within the meaning of the Mental Health Act, 1975;






e.
is under sentence of death imposed on him by a court or is serving a sentence of imprisonment, by whatever name called, exceeding twelve months imposed on him by a court or substituted by competent authority for some other sentence imposed on him by a court, or is under such a sentence of imprisonment the execution of which has been suspended;






f.
is disqualified for membership of the House of Representatives by virtue of any law in force in Trinidad and Tobago by reason of his having been convicted of any offence relating to elections; or






g.
is not qualified to be registered as an elector at a Parliamentary election under any law in force in Trinidad and Tobago.






2. Parliament may provide that, subject to such exceptions and limitations, if any, as may be prescribed, a person shall be disqualified for membership of the Senate by virtue of—







a.
his holding or acting in any office or appointment, either individually or by reference to a class of office or appointment;






b.
his belonging to any of the armed forces of the State or to any class of person that is comprised in any such force; or






c.
his belonging to any police force or to any class of person that is comprised in any such force.






3. For the purposes of subsection (1)(e)—







a.
two or more sentences of imprisonment that are required to be served consecutively shall be regarded as separate sentences if none of those sentences exceeds twelve months, but if any one of such sentences exceeds that term they shall be regarded as one sentence; and






b.
no account shall be taken of a sentence of imprisonment imposed as an alternative to or in default of the payment of a fine.





43. Tenure of office of Senators




1. Every Senator shall vacate his seat in the Senate at the next dissolution of Parliament after his appointment.




2. A Senator shall also vacate his seat in the Senate where—







a.
he is absent from the sittings of the Senate for such period and in such circumstances as may be prescribed in the rules of procedure of the Senate;






b.
with his consent, he is nominated as a candidate for election to the House of Representatives, or he is elected to be a member of the House of Representatives;






c.
he ceases to be a citizen of Trinidad and Tobago;






d.
subject to the provisions of subsection (3) any circumstances arise that, if he were not a Senator, would cause him to be disqualified for appointment as such by virtue of subsection (1) of section 42 or any law enacted in pursuance of subsection (2) of that section; or






e.
the President, acting in accordance with the advice of the Prime Minister in the case of a Senator appointed in accordance with that advice, or in accordance with the advice of the Leader of the Opposition in the case of a Senator appointed in accordance with that advice, or in his discretion in the case of a Senator appointed by him in his discretion, declares the seat of that Senator to be vacant.






3. Where circumstances such as are referred to in subsection (2)(d) arise because a Senator is under sentence of death or imprisonment, is mentally ill, declared bankrupt or convicted of an offence relating to elections, and where it is open to the Senator to appeal against the decision, either with the leave of a court or other authority or without such leave, he shall forthwith cease to perform his functions as a Senator, so however that, subject to the provisions of this section, he shall not vacate his seat until the expiration of a period of thirty days thereafter.




4. The President of the Senate may, from time to time, extend that period for further periods of thirty days to enable the Senator to pursue an appeal against the decision, so however, that extensions of time exceeding in the aggregate one hundred and fifty days shall not be given without the approval, signified by resolution, of the Senate.




5. Where on the determination of an appeal, such circumstances continue to exist and no further appeal is open to the Senator, or where, by reason of the expiration of any period for entering an appeal or notice thereof or the refusal of leave to appeal or for any other reason, it ceases to be open to the Senator to appeal, he shall forthwith vacate his seat.




6. Where at any time before the Senator vacates his seat, such circumstances as are mentioned in this section cease to exist, his seat shall not become vacant on the expiration of the period referred to in subsection (3) and he may resume the performance of his functions as a Senator.



44. Appointment of temporary Senators




1. Where a Senator has temporarily vacated his office under subsection (2) or is incapable of performing his functions as a Senator by virtue of the provisions of section 43(3) or by reason of—







a.
his absence from Trinidad and Tobago, or






b.
illness,




the President may appoint a person qualified for appointment as a Senator to be temporarily a member of the Senate during such vacation of office, suspension, absence or illness.




2. Where the President of the Senate or the Vice-President of the Senate is acting as, or temporarily performing the functions of, President in accordance with section 27 then, without prejudice to the power of the Prime Minister, the Leader of the Opposition, or the President, as the case may be, with respect to appointments under section 40(2), the person holding the office of President of the Senate or Vice-President of the Senate shall vacate that office temporarily during such period as he is acting as, or temporarily performing the functions of, President.




3. Section 43(1) and (2) shall apply in relation to a person appointed under this section as they apply in relation to a Senator, except that paragraph (d) of the said subsection (2) shall apply as if it were not expressed to be subject to subsection (3) of the said section 43, and an appointment made under this section shall in any case cease to have effect if the person appointed is notified by the President that the circumstances giving rise to his appointment have ceased to exist.




4. In the exercise of the powers conferred upon him by this section the President shall act—







a.
in accordance with the advice of the Prime Minister in relation to a Senator appointed in pursuance of section 40(2)(a);






b.
in accordance with the advice of the Leader of the Opposition in relation to a Senator appointed in pursuance of section 40(2)(b); and






c.
in accordance with his own judgment in relation to a Senator appointed by him pursuant to section 40(2)(c).





45. President and Vice-President of the Senate




1. When the Senate first meets after any general election and before it proceeds to the despatch of any other business, it shall elect a Senator, to be President of the Senate; and, if the office of President of the Senate falls vacant at any time before the next dissolution of Parliament, the Senate shall, as soon as practicable, elect another Senator to that office.




2. When the Senate first meets after any general election and before it proceeds to the despatch of any other business except the election of the President of the Senate, it shall elect a Senator to be Vice-President of the Senate; and if the office of Vice-President of the Senate falls vacant at any time before the next dissolution of Parliament, the Senate shall, as soon as convenient, elect another Senator to that office.




3. The Senate shall not elect a Senator who is a Minister or Parliamentary Secretary to be the President of the Senate or the Vice-President of the Senate.




4. A person shall vacate the office of President of the Senate or Vice-President of the Senate where—







a.
he ceases to be a Senator; so however that the President of the Senate shall not vacate his office by reason only that he has ceased to be a Senator on a dissolution of Parliament until the Senate first meets after that dissolution;






b.
he is appointed to be a Minister or a Parliamentary Secretary;






c.
he announces the resignation of his office to the Senate or where, by writing under his hand addressed, in the case of the President of the Senate, to the Clerk of the Senate, and in the case of the Vice-President of the Senate to the President of the Senate (or, where the office of President of the Senate is vacant or the President of the Senate is absent from Trinidad and Tobago, to the Clerk of the Senate), he resigns that office.






5. Where, by virtue of section 43(3) the President of the Senate or Vice-President of the Senate is required to cease to perform his functions as a Senator he shall also cease to perform his functions as President of the Senate or Vice-President of the Senate as the case may be, and those functions shall, until he vacates his seat in the Senate or resumes the performance of the functions of his office, be performed—







a.
in the case of the President of the Senate by the Vice-President of the Senate or if the office of Vice-President of the Senate is vacant or the Vice-President of the Senate is required to cease to perform his functions as a Senator by virtue of section 43(3) by such Senator not being a Minister or Parliamentary Secretary, as the Senate may elect for the purpose;






b.
in the case of the Vice-President of the Senate by such Senator not being a Minister or Parliamentary Secretary, as the Senate may elect for the purpose.






6. Where the President of the Senate or Vice-President of the Senate resumes the performance of his functions as a Senator, in accordance with the provisions of section 43(6) he shall also resume the performance of his functions as President of the Senate or Vice-President of the Senate, as the case may be.



The House of Representatives



46. Composition of House of Representatives




1. Subject to the provisions of this section, the House of Representatives shall consist of members who shall be elected in the manner provided by Parliament.




2. There shall be thirty-six members of the House of Representatives or such other number of members as corresponds with the number of constituencies as provided for by an Order made by the President under section 72.




3. Where any person who is not a member of the House of Representatives is elected to be Speaker of the House he shall, by virtue of holding the office of Speaker, be a member of the House in addition to the thirty-six or other number of members aforesaid.



47. Qualifications for election as member


Subject to the provisions of section 48, a person shall be qualified to be elected as a member of the House of Representatives if, and shall not be qualified to be so elected unless, he—







a.
is a citizen of Trinidad and Tobago of the age of eighteen years or upwards, and






b.
has resided in Trinidad and Tobago for a period of two years immediately before the date of his nomination for election or is domiciled and resident in Trinidad and Tobago at that date.





48. Disqualifications for election as member




1. No person shall be qualified to be elected as a member of the House of Representatives who—







a.
is a citizen of a country other than Trinidad and Tobago having become such a citizen voluntarily, or is under a declaration of allegiance to such a country;






b.
is an undischarged bankrupt having been adjudged or otherwise declared bankrupt under any law in force in Trinidad and Tobago;






c.
is mentally ill, within the meaning of the Mental Health Act, 1975;






d.
is under sentence of death imposed on him by a court or is serving a sentence of imprisonment (by whatever name called) exceeding twelve months imposed on him by a court or substituted by competent authority for some other sentence imposed on him by a court, or is under such a sentence of imprisonment the execution of which has been suspended;






e.
is disqualified for membership of the House of Representatives by any law in force in Trinidad and Tobago by reason of his holding, or acting in, any office the functions of which involve:—









i.
any responsibility for, or in connection with, the conduct of any election, or






ii.
any responsibility for the compilation or revision of any electoral register;






f.
is disqualified for membership of the House of Representatives by virtue of any law in force in Trinidad and Tobago by reason of his having been convicted of any offence relating to elections; or






g.
is not qualified to be registered as an elector at a Parliamentary election under any law in force in Trinidad and Tobago.






2. Parliament may provide that, subject to such exceptions and limitations, if any, as may be prescribed, a person may be disqualified for membership of the House of Representatives by virtue of—







a.
his holding or acting in any office or appointment (either individually or by reference to a class of office or appointment);






b.
his belonging to any of the armed forces of the State or to any class of person that is comprised in any such force; or






c.
his belonging to any police force or to any class of person that is comprised in any such force.






3. For the purposes of paragraph (d) of subsection (1)—







a.
two or more sentences of imprisonment that are required to be served consecutively shall be regarded as separate sentences if none of those sentences exceeds twelve months, but if any one of such sentences exceeds that term they shall be regarded as one sentence; and






b.
no account shall be taken of a sentence of imprisonment imposed as an alternative to or in default of the payment of a fine.





49. Tenure of office of members




1. Every member of the House of Representatives shall vacate his seat in the House at the next dissolution of Parliament after his election.




2. A member of the House of Representatives shall also vacate his seat in the House where—







a.
he resigns it by writing under his hand addressed to the Speaker, or where the office of Speaker is vacant or the Speaker is absent from Trinidad and Tobago, to the Deputy Speaker;






b.
he is absent from the sittings of the House for such period and in such circumstances as may be prescribed in the rules of procedure of the House;






c.
he ceases to be a citizen of Trinidad and Tobago;






d.
subject to the provisions of subsection (3), any circumstances arise that, if he were not a member of the House of Representatives, would cause him to be disqualified for election thereto by virtue of subsection (1) of section 48 or any law enacted in pursuance of subsection (2) of that section;






e.
having been a candidate of a party and elected to the House, he resigns from or is expelled by that party.






3. Where circumstances such as are referred to in paragraph (d) of subsection (2) arise because any member of the House of Representatives is under sentence of death or imprisonment, is mentally ill, declared bankrupt or convicted of an offence relating to elections, and where it is open to the member to appeal against the decision, either with the leave of a court or other authority or without such leave, he shall forthwith cease to perform his functions as a member of the House so however, that subject to the provisions of this section, he shall not vacate his seat until the expiration of a period of thirty days thereafter.




4. The Speaker may, from time to time, extend that period for further periods of thirty days to enable the member to pursue an appeal against the decision, so however, that extensions of time exceeding in the aggregate one hundred and fifty days shall not be given without the approval, signified by resolution, of the House.




5. Where on the determination of any appeal, such circumstances continue to exist and no further appeal is open to the member, or where, by reason of the expiration of any period for entering an appeal or notice thereof or the refusal of leave to appeal or, for any other reason, it ceases to be open to the member to appeal, he shall forthwith vacate his seat.




6. Where at any time before the member of the House vacates his seat such circumstances as are mentioned in this section cease to exist his seat shall not become vacant on the expiration of the period referred to in subsection (3) and he may resume the performance of his functions as a member of the House.



49A. Vacation of seat where member resigns or is expelled




1. Where circumstances such as are referred to in section 49(2)(e) arise, the leader in the House of Representatives of the party as a candidate of which the member was elected, shall so inform the Speaker in writing of those circumstances and the Speaker shall, at the sitting of the House of Representatives next after he is so informed, make a declaration that the member has resigned from or has been expelled by the party, as the case may be.




2. Where within a period of fourteen days of the declaration by the Speaker the member does not institute legal proceedings to challenge the allegation that he has resigned or to challenge his expulsion, he shall vacate his seat at the end of the said period of fourteen days.




3. Where within fourteen days of the declaration by the Speaker, the member institutes legal proceedings as aforesaid he shall not vacate his seat unless and until either the proceedings are withdrawn or the proceedings are finally determined by a decision upholding the resignation or expulsion, the decision being one that is not open to appeal or in respect of which the time allowed for an appeal has expired without an appeal being filed.




4. From the date of the declaration by the Speaker under subsection (1) the member shall cease to perform his functions as a member of the House of Representatives and he shall resume the performance of such functions only if and when the legal proceedings referred to in subsection (3) are finally determined within the meaning of that subsection in favour of such member.




5. Standing Orders shall make provision for the identification and recognition of the leader in the House of Representatives of every party and for otherwise giving effect to this section.



50. Speaker and Deputy Speaker




1. When the House of Representatives first meets after any general election and before it proceeds to the despatch of any other business, it shall elect a person to be the Speaker of the House; and if the office of Speaker falls vacant at any time before the next dissolution of Parliament, the House shall, as soon as practicable, elect another person to that office.




2. The Speaker may be elected either from among the members of the House of Representatives who are not Ministers or Parliamentary Secretaries or subject to subsection (3), from among persons who are not members of either House.




3. A person who is not a member of either House shall not be elected Speaker where—







a.
he is not a citizen of Trinidad and Tobago; or






b.
he is a person disqualified for election as a member of the House of Representatives by virtue of subsection (1) of section 48 or any law enacted in pursuance of subsection (2) of that section.






4. When the House of Representatives first meets after any general election and before it proceeds to the despatch of any other business except the election of the Speaker, the House shall elect a member of the House, who is not a Minister or a Parliamentary Secretary, to be Deputy Speaker of the House; and if the office of Deputy Speaker falls vacant at any time before the next dissolution of Parliament, the House shall, as soon as practicable, elect another such member to that office.




5. A person shall vacate the office of Speaker or Deputy Speaker—







a.
in the case of a Speaker elected from among the members of the House of Representatives or in the case of the Deputy Speaker—









i.
where he ceases to be a member of the House, so however that the Speaker shall not vacate his office by reason only that he has ceased to be a member of the House on a dissolution of Parliament, until the House first meets after that dissolution;






ii.
where he is appointed to be a Minister or a Parliamentary Secretary;






b.
in the case of a Speaker elected from among persons who are not members of either House—









i.
when the House first meets after any dissolution of Parliament;






ii.
where he ceases to be a citizen of Trinidad and Tobago; or






iii.
where any circumstances arise that would cause him to be disqualified for election as a member of the House by virtue of subsection (1) of section 48 or any law enacted in pursuance of subsection (2) of that section;






c.
where he announces the resignation of his office to the House of Representatives or if by writing under his hand addressed, in the case of the Speaker to the Clerk of the House and in the case of the Deputy Speaker to the Speaker, or, if the office of Speaker is vacant or the Speaker is absent from Trinidad and Tobago, to the Clerk of the House, he resigns that office; or






d.
in the case of the Deputy Speaker, where he is elected to be Speaker.






6. Where, by virtue of section 49(3) the Speaker or Deputy Speaker is required to cease to perform his functions as a member of the House of Representatives or where, in the case of the Speaker, by reason of circumstances referred to in subsection (8) [or (9)], he has temporarily vacated his office, he shall also cease to perform his functions as Speaker or Deputy Speaker, as the case may be, and those functions shall, until he vacates his seat in the House or resumes the performance of the functions of his office, be performed—







a.
in the case of the Speaker, by the Deputy Speaker or, if the office of Deputy Speaker is vacant or the Deputy Speaker is required to cease to perform his functions as a member of the House of Representatives by virtue of section 49(3) by such member of the House, not being a Minister or Parliamentary Secretary, as the House may elect for the purpose;






b.
in the case of the Deputy Speaker, by such member of the House not being a Minister of Parliamentary Secretary, as the House may elect for the purpose.






7. Where the Speaker or Deputy Speaker resumes the performance of his functions as a member of the House, in accordance with the provisions of section 49(3) he shall also resume the performance of his functions as Speaker or Deputy Speaker, as the case may be.




8. Where the Speaker is acting as or performing the functions of President under section 27, he shall vacate the office of Speaker temporarily during such period as he is acting as, or temporarily performing the functions of, President.




9. Upon delivery by the Clerk of the House to the Speaker of a resolution signed by a majority of the members of the House that the Speaker be removed from office, (hereinafter referred to as “the resolution”) the Speaker shall vacate his office temporarily and cease to perform his functions as Speaker.




10. The resolution shall state the grounds on which the Speaker’s removal from office is proposed.




11. The Speaker may, within twenty-one days of the delivery of the resolution, supply to the Clerk of the House in writing any grounds on which he resists his removal from office, and the Clerk of the House shall supply a copy thereof to each member of the House.




12. Unless a motion in support of the resolution is moved in the House—







a.
within fourteen days of the receipt by the Clerk of the House of the grounds supplied by the speaker; or






b.
where no such grounds have been supplied, within fourteen days of the time prescribed therefor, the Speaker shall resume the performance of his functions as Speaker.






13. For the purposes of subsection (9) a resolution left at the office of the Speaker shall be deemed to be delivered at the time it is so left.




14. Where the motion in subsection (12) is passed, the Clerk of the House shall within seven days of the passing of the motion referred to in subsection (12) transmit the records of proceedings in the House to a Special Tribunal comprising a Chairman and two other members appointed by the President after consultation with the Prime Minister and the Leader of the Opposition, (hereinafter referred to as “the Tribunal”).




15. The record shall include the resolution, the grounds supplied by the Speaker and the speeches made by Members of the House upon debate of the resolution.




16. The Tribunal shall review the record and within twenty-one (21) days of its receipt of the record shall make a recommendation to the House accompanied by a brief statement of its reasons therefor either—







a.
confirming that the Speaker should vacate office; or






b.
withholding confirmation.






17. Where the Tribunal confirms that the Speaker should vacate office the Speaker shall do so immediately upon delivery to him of the confirmation of the Tribunal by the Clerk of the House.




18. Where the Tribunal withholds confirmation the House by resolution may resolve not to follow the recommendation of the Tribunal and to confirm the motion that the Speaker should vacate office and where such a resolution is passed the Speaker shall vacate his office immediately.




19. During the period of review by the Tribunal the Speaker shall not resume performance of his functions as Speaker.



51. Qualifications of voters


Subject to such disqualifications as Parliament may prescribe, a person shall be qualified to vote at an election of members to serve in the House of Representatives if, and shall not be qualified to vote at such an election unless, he—







a.
is a Commonwealth citizen (within the meaning of section 18) of the age of eighteen years or upwards; and






b.
has such other qualifications regarding residence or registration as may be prescribed.





General



52. Determination of questions as to membership




1. Any question whether:—







a.
any person has been validly appointed as a Senator or validly elected as a member of the House of Representatives;






b.
any Senator or member of the House of Representatives has vacated his seat or is required, under the provisions of section 43(3) or section 49(3) to cease to exercise any of his functions as a Senator or as a member of the House of Representatives; or






c.
any person has been validly elected as Speaker of the House of Representatives from among persons who are not Senators or members of the House of Representatives,




shall be determine by the High Court.




2. Proceedings for the determination of any question referred to in subsection (1) shall not be instituted except with the leave of a Judge of the High Court.




3. An appeal shall lie to the Court of Appeal from—







a.
the decision of a Judge of the High Court granting or refusing leave to institute proceedings for the determination of any question referred to in subsection (1);






b.
the determination by the High Court of any such question.






4. No appeal shall lie from any decision of the Court of Appeal given in an appeal brought in accordance with subsection (3).



PART 2. Powers, Privileges and Procedure of Parliament



53. Power to make laws


Parliament may make laws for the peace, order and good government of Trinidad and Tobago, so however that the provisions of this Constitution or (in so far as it forms part of the law of Trinidad and Tobago) the Trinidad and Tobago Independence Act, 1962 of the United Kingdom may not be altered except in accordance with the provisions of section 54.



54. Alteration of this Constitution




1. Subject to the provisions of this section, Parliament may alter any of the provisions of this Constitution or (in so far as it forms part of the law of Trinidad and Tobago) any of the provisions of the Trinidad and Tobago Independence Act, 1962.




2. In so far as it alters—







a.
sections 4 to 14, 20(b), 21, 43(1), 53, 58, 67(2), 70, 83, 101 to 108, 110, 113, 116 to 125 and 133 to 137; or






b.
section 3 in its application to any of the provisions of this Constitution specified in paragraph (a),




a Bill for an Act under this section shall not be passed by Parliament unless at the final vote thereon in each House it is supported by the votes of not less than two-thirds of all the members of each House.




3. In so far as it alters—







a.
this section;






b.
sections 22, 23, 24, 26, 28 to 34, 38 to 40, 46, 49(1), 51, 55, 61, 63, 64, 68, 69, 71, 72, 87 to 91, 93, 96(4) and (5), 97, 109, 115, 138, 139 or the Second and Third Schedules;






c.
section 3 in its application to any of the provisions specified in paragraph (a) or (b); or






d.
any of the provisions of the Trinidad and Tobago Independence Act, 1962,




a Bill for an Act under this section shall not be passed by Parliament unless it is supported at the final vote thereon—







i.
in the House of Representatives by the votes of not less than three-fourths of all the members of the House; and






ii.
in the Senate by the votes of not less than two-thirds of all the members of the Senate.






4. For the purposes of subsections (2) and (3) the number of members of the Senate shall, even though circumstances requiring the appointment of temporary members in accordance with section 44(1) have arisen, continue to be the number of members specified in section 40(1).




5. No Act other than an Act making provision for any particular case or class of case, inconsistent with provisions of this Constitution, not being those referred to in subsections (2) and (3), shall be construed as altering any of the provisions of this Constitution, or (in so far as it forms part of the law of Trinidad and Tobago) any of the provisions of the Trinidad and Tobago Independence Act, 1962, unless it is stated in the Act that it is an Act for that purpose.




6. In this section references to the alteration of any of the provisions of this Constitution or the Trinidad and Tobago Independence Act, 1962, include references to repealing it, with or without re-enactment thereof or the making of different provisions in place thereof or the making of provision for any particular case or class of case inconsistent therewith, to modifying it and to suspending its operation for any period.



55. Privileges and immunities of Parliament




1. Subject to the provisions of this Constitution and to the rules and standing orders regulating the procedure of the Senate and House of Representatives, there shall be freedom of speech in the Senate and House of Representatives.




2. No civil or criminal proceedings may be instituted against any member of either House for words spoken before, or written in a report to, the House of which he is a member or in which he has a right of audience under section 62 or a committee thereof or any joint committee or meeting of the Senate and House of Representatives or by reason of any matter or thing brought by him therein by petition, bill, resolution, motion or otherwise; or for the publication by or under the authority of either House of any report, paper, votes or proceedings.




3. In other respects, the powers, privileges and immunities of each House and of the members and the committees of each House, shall be such as may from time to time be prescribed by Parliament after the commencement of this Constitution and until so defined shall be those of the House of Commons of the Parliament of the United Kingdom and of its members and committees at the commencement of this Constitution.




4. A person called to give any evidence before either House or any committee shall enjoy the same privileges and immunities as a member of either House.



56. Regulation of procedure in each House




1. Subject to the provisions of this Constitution, each House may regulate its own procedure.




2. Each House may act notwithstanding any vacancy in its membership (including any vacancy not filled when the House first meets after the commencement of this Constitution or after any dissolution of Parliament), and the presence or participation of any person not entitled to be present at or to participate in the proceedings of the House shall not invalidate those proceedings.



57. Oath of allegiance


No member of either House shall take part in the proceedings of that House (other than proceedings necessary for the purposes of this section) until he has made and subscribed before that House the oath of allegiance, so however, that the election of a Speaker and Deputy Speaker of the House of Representatives and the election of a President of the Senate and Vice-President of the Senate may take place before the members of the House of Representatives, or the members of the Senate, as the case may be, have made and subscribed such oath.



58. Presiding in Senate and House of Representatives




1. The President of the Senate or, in his absence, the Vice-President of the Senate or, where they are both absent, a Senator, not being a Minister or a Parliamentary Secretary, elected by the Senate for that sitting shall preside at each sitting of the Senate.




2. The Speaker or, in his absence, the Deputy Speaker or, where they are both absent, a member of the House of Representatives, not being a Minister or a Parliamentary Secretary, elected by the House for that sitting shall preside at each sitting of the House.




3. References in this section to circumstances in which the President of the Senate or Vice-President of the Senate, Speaker or Deputy Speaker is absent include references to circumstances in which the office of President of the Senate or Vice-President of the Senate, Speaker or Deputy Speaker is vacant.



59. Voting




1. Save as otherwise provided in this Constitution, all questions proposed for decision in either House shall be determined by a majority of the votes of the members thereof present and voting.




2. The President of the Senate or other member presiding in the Senate shall not vote unless on any question the votes are equally divided, in which case he shall have and exercise a casting vote.




3. The Speaker or other member presiding in the House of Representatives shall not vote unless on any question the votes are equally divided, in which case he shall have and exercise a casting vote.



60. Quorum




1. A quorum of the House of Representatives shall consist of twelve members of the House and a quorum of the Senate shall consist of ten Senators, so however that the person presiding at the sitting of either House shall not be included in reckoning whether there is a quorum of that House present.




2. Where at any sitting of either House any member of the House who is present draws the attention of the person presiding at the sitting of the absence of a quorum and, after such interval as may be prescribed by that House, the person presiding at the sitting ascertains that a quorum of the House is still not present the House shall be adjourned.



61. Mode of exercising legislative power




1. Subject to the provisions of this Constitution, the power of Parliament to make laws shall, except where otherwise authorised by statute, be exercised by Bills passed by the House of Representatives and the Senate and assented to by the President.




2. When a Bill is presented to the President for assent, he shall signify that he assents or that he withholds assent.




3. A Bill shall not become law unless it has been duly passed and assented to in accordance with this Constitution.




4. A Bill may be assented to during the period occurring between the end of one session of Parliament and the beginning of the next or at any subsequent time during the life of that Parliament.



62. Attendance of Ministers in either House




1. A Minister who is a Member of the House of Representatives and a Minister who is a Senator—







a.
has the right to attend any sitting of the Senate or the House of Representatives, respectively,






b.
may be required at the instance of the President of the Senate or the Speaker to attend any sitting of Senate or the House of Representatives, respectively.






2. A Minister may not be required to attend any sitting of either House under subsection 1(b) except on the adoption by that House of a motion for the purpose.




3. A Minister attending any sitting of the Senate or the House of Representatives under subsection (1) may take part in any debate or other proceedings concerning matters falling within his portfolio in such House and may speak on any motion before the House concerning such matters and move amendments to any such motions, save that such a Minister shall have no vote thereon.




4. Nothing in this section shall preclude the Attorney General from attending any sitting of the Senate or the House of Representatives, as the case may be, and taking part in debates and other proceedings and speaking on any motion before any such House, as the case may be, and moving amendments to any such motions even though the matter falls within the portfolio of some other Minister.



63. Introduction of Bills, etc




1. A Bill other than a Money Bill may be introduced in either House; a Money Bill shall not be introduced in the Senate.




2. Except on the recommendation or with the consent of the Cabinet neither House shall—







a.
proceed upon any Bill, including any amendment to a Bill, which, in the opinion of the person presiding, makes provision for any of the following purposes—









i.
for imposing or increasing any tax;






ii.
for imposing or increasing any charge on the revenues or other funds of Trinidad and Tobago or for altering any such charge otherwise than by reducing it; or






iii.
for compounding or remitting any debt due to Trinidad and Tobago;






b.
proceed upon any motion, including any amendment to a motion, the effect of which, in the opinion of the person presiding, would be to make provision for any of the purposes aforesaid; or






c.
receive any petition which, in the opinion of the person presiding, requests that provision be made for any of the purposes aforesaid.





64. Restrictions on powers of Senate as to Money Bills




1. Where a Money Bill, having been passed by the House of Representatives and sent to the Senate at least one month before the end of the session, is not passed by the Senate without amendment within one month after it is sent to the Senate, the Bill shall, unless the House of Representatives otherwise resolves, be presented to the President for assent notwithstanding that the Senate has not consented to the Bill.




2. There shall be endorsed on every Money Bill when it is sent to the Senate the certificate of the Speaker signed by him that it is a Money Bill; and there shall be endorsed on any Money Bill that is presented to the President for assent in pursuance of subsection (1), the certificate of the Speaker signed by him that it is a Money Bill and that the provisions of that subsection have been complied with.



65. Restrictions on powers of Senate as to Bills other than Money Bills




1. Where any Bill other than a Money Bill is passed by the House of Representatives in two successive sessions, whether or not Parliament is dissolved between those sessions, and, having been sent to the Senate in each of those sessions at least one month before the end of the session, is rejected by the Senate in each of those sessions that Bill shall, on its rejection for the second time by the Senate, unless the House of Representatives otherwise resolves, be presented to the President for assent notwithstanding that the Senate has not consented to the Bill.




2. Nothing in subsection (1) shall have effect until at least six months have elapsed between the date on which the Bill is passed by the House of Representatives in the first session and the date on which it is passed by that House in the second session.




3. For the purposes of this section a Bill that is sent to the Senate from the House of Representatives in any session shall be deemed to be the same Bill as a former Bill sent to the Senate in the preceding session if, when it is sent to the Senate, it is identical with the former Bill or contains only such alterations as are certified by the Speaker to be necessary owing to the time that has elapsed since the date of the former Bill or to represent any amendments which have been made by the Senate in the former Bill in the preceding session.




4. The House of Representatives may, if it thinks fit, on the passage through that House of a Bill that is deemed to be the same Bill as a former Bill sent to the Senate in the preceding session, suggest any amendments without inserting the amendments in the Bill, and any such amendments shall be considered by the Senate, and, if agreed to by the Senate, shall be treated as amendments made by the Senate and agreed to by the House of Representatives; but the exercise of this power by the House of Representatives shall not affect the operation of this section in the event of the rejection of the Bill in the Senate.




5. For the purposes of this section a Bill shall be deemed to be rejected by the Senate where—







a.
it is not passed by the Senate without amendments; or






b.
it is passed by the Senate with any amendment that is not agreed to by the House of Representatives.






6. There shall be inserted in any Bill that is presented to the President for assent in pursuance of this section any amendments that are certified by the Speaker to have been made in the Bill by the Senate in the second session and agreed to by the House of Representatives.




7. There shall be endorsed on any Bill that is presented to the President for assent in pursuance of this section the certificate of the Speaker signed by him that the provisions of this section have been complied with.




8. The provisions of this section shall not apply to a Bill for an Act which is required by section 13 or section 54 to be supported at the final vote thereon in the Senate by the votes of not less than three-fifths or two-thirds respectively of all the members of the Senate.



66. Provisions relating to sections 63, 64 and 65




1. In sections 63, 64 and 65 “Money Bill” means a public Bill which, in the opinion of the Speaker, contains only provisions dealing with all or any of the following matters, namely:—







a.
the imposition, repeal, remission, alteration or regulation of taxation;






b.
the imposition, for the payment of debt or other financial purposes, of charges on public money or the variation or repeal of any such charges;






c.
the grant of money to the State or to any authority or person, or the variation or revocation of any such grant;






d.
the appropriation, receipt, custody, investment, issue or audit of accounts of public money;






e.
the raising or guarantee of any loan or the repayment thereof, or the establishment, alteration, administration or abolition of any sinking fund provided in connection with any such loan; or






f.
subordinate matters incidental to any of the matters referred to in this subsection.






2. In subsection (1) the expressions “taxation”, “debt”, “public money” and “loan” do not include any taxation imposed, debt incurred or money provided or loan raised by any local authority or body for local purposes.




3. Where the office of Speaker is vacant or the Speaker is for any reason unable to perform any function conferred upon him by section 64 or 65 or subsection (1) that function may be performed by the Deputy Speaker.




4. A certificate of the Speaker or the Deputy Speaker under section 64 or 65 shall be conclusive for all purposes and shall not be questioned in any court.




5. Before giving any certificate under section 64 or 65 the Speaker or the Deputy Speaker, as the case may be, shall consult the Attorney General or, if the Attorney General is absent from the seat of government, such legal officer in the Ministry of Legal Affairs as the Attorney General may designate for that purpose.



66A. Appointment of certain Select or Joint Select Committees




1. Subject to subsection (2), it is hereby declared that—







a.
in addition to any other Joint Select Committee which Parliament is empowered to appoint under its Standing Orders, Parliament shall, within one calendar month—









i.
after the commencement of the Constitution (Amendment) Act, 1999;






ii.
of the first meeting of the House of Representatives after any General Election,







or such time as the Parliament may resolve not being later than three months thereafter, appoint Joint Select Committees, to inquire into and report to both Houses of Parliament in respect of—









A.
Government Ministries;






B.
Municipal Corporations;






C.
Statutory Authorities;






D.
Enterprises owned or controlled by or on behalf of the State or which received funding from the State of more than two thirds of its total income in any one year; and






E.
Service Commissions, in relation to their administration, the manner of the exercise of their powers, their methods of functioning and any criteria adopted by them in the exercise of their powers and functions;






b.
for the purpose of this section, an enterprise shall be taken to be controlled by the State if the Government or any body controlled by the Government—









i.
exercises or is entitled to exercise control directly or indirectly over the affairs of the enterprise;






ii.
is entitled to appoint a majority of the directors of the Board of Directors of the enterprise; or






iii.
holds at least fifty per cent of the ordinary share capital of the enterprise,







as the case may be;






c.
a Committee appointed for the purposes set out in paragraph (a) may—









i.
appoint sub-committees from among its members and delegate any of its powers to such subcommittee;






ii.
adjourn from place to place;






iii.
appoint specialist advisers to assist them in their deliberations;






d.
subject to any order of the House or resolution of a Committee, the sitting of a Committee shall be held in public;






e.
a Committee appointed for the purposes set out in paragraph (a) shall make a report of its opinion and observations which shall be laid in both Houses of Parliament.






2. A Joint Select Committee in exercising its powers under subsection (1) shall not enquire into the validity of the exercise of the functions of a body referred to in subsection (1)(a) nor modify, alter, rescind or in any way interfere with the decisions of any such body.




3. Subject to this section, the Standing Orders, of the Senate and the House of Representatives shall apply to a Committee appointed under this section.




4. Subject to the Standing Orders, of Parliament, a Committee may regulate its own procedure.



66B. Reports of Service Commissions


Each Service Commission shall submit to the President, before 1st October in each year, a report on its administration, the manner of the exercise of its powers, its methods of functioning and any criteria adopted by it in the exercise of its powers and functions in the previous year and the President shall cause the report to be laid within sixty days thereafter in each House.



66C. Applicability of the Judicial and Legal Service Commission




1. Sections 66A and 66B shall not apply to the Judicial and Legal Service Commission.




2. The Judicial and Legal Service Commission shall submit to the President before 1st October, in each year, commencing in the year 2000, a report on the exercise of its functions and powers in the previous year, describing the procedures followed and any criteria adopted by it in connection therewith, and the President shall cause the report to be laid within sixty days thereafter in each House.



66D. Report of Government Ministries, etc


A Body listed at (A) to (D) in 66A(1)(a) shall submit to the President before 1st July, in each year a report on the exercise of its functions and powers in the previous year, describing the procedures followed and any criteria adopted by it in connection therewith and the President shall cause the report to be laid within sixty days thereafter in each House.



PART 3. Summoning, Prorogation and Dissolution



67. Sessions of Parliament




1. Each session of Parliament shall be held at such place within Trinidad and Tobago and shall commence at such time as the President may by Proclamation appoint.




2. There shall be a session of each House once at least in every year, so that a period of six months shall not intervene between the last sitting of Parliament in one session and the first sitting thereof in the next session.



68. Prorogation and dissolution of Parliament




1. The President, acting in accordance with the advice of the Prime Minister, may at any time prorogue or dissolve Parliament.




2. Subject to subsection (3), Parliament, unless sooner dissolved, shall continue for five years from the date of its first sitting after any dissolution, and shall then stand dissolved.




3. At any time when Trinidad and Tobago is at war, Parliament may extend the period of five years specified in subsection (2) for not more than twelve months at a time; so however that the life of Parliament shall not be extended under this subsection for more than five years.




4. Where, between a dissolution of Parliament and the next ensuing general election of members to the House of Representatives, an emergency arises of such a nature that in the opinion of the Prime Minister, it is necessary for the two Houses to be summoned before that general election can be held, the President, acting in accordance with the advice of the Prime Minister, may summon the two Houses of the preceding Parliament but the election of members of the House of Representatives shall proceed and the Parliament that has been summoned shall, if not sooner dissolved, again stand dissolved on the day on which the general election is held.



69. General elections and appointment of Senators




1. A general election of members of the House of Representatives shall be held at such time within three months after every dissolution of Parliament as the President, acting in accordance with the advice of the Prime Minister, shall appoint.




2. As soon as practicable after every general election, the President shall proceed under section 40 to the appointment of Senators.




3. Where a vacancy occurs in the House of Representatives within the first four years of the life of the Parliament a bye-election shall be held to fill such vacancy [not later than ninety days from the date of the announcement by the Speaker of the vacancy.



PART 4. Elections and Boundaries Commission



70. Constituencies




1. Trinidad and Tobago shall be divided into thirty-six constituencies or such other number as may be provided for by an Order made by the President in accordance with the provisions of this Part and each such constituency shall return one member to the House of Representatives.




2. Not less than two such constituencies shall be in the Island of Tobago.



71. Elections and Boundaries Commission




1. There shall be an Elections and Boundaries Commission for Trinidad and Tobago (in this Part referred to as “the Commission”).




2. The members of the Commission shall be a Chairman and not less than two nor more than four other members.




3. The Chairman and other members of the Commission shall be appointed by the President, after consultation with the Prime Minister and the Leader of the Opposition.




4. A person shall not be qualified to hold office as a member of the Commission who is a Minister, a Parliamentary Secretary, a member of the House of Representatives, a Senator, a temporary member of the Senate, or a public officer.




5. Subject to the provisions of this section, a member of the Commission shall vacate his office—







a.
at the expiration of five years from the date of his appointment, but is eligible for reappointment; or






b.
where any circumstances arise, that, if he were not a member of the Commission, would cause him to be disqualified for appointment as such.






6. Three members of the Commission shall constitute a quorum.




7. Where there is a quorum, the Commission shall not be disqualified for the transaction of business by reason of any vacancy among its members, and any proceeding of the Commission shall be valid even though some person who was not entitled so to do took part therein.




8. The Commission may regulate its own procedure.




9. The Commission shall be provided with a staff adequate for the efficient discharge of its functions.




10. The salaries and allowances of the staff of the Commission shall be a charge on the Consolidated Fund.




11. The registration of voters and the conduct of elections in every constituency shall be subject to the direction and supervision of the Commission.




12. In the exercise of its functions under this section the Commission shall not be subject to the direction or control of any other person or authority.



72. Procedure for review of constituency boundaries




1. The Commission shall, in accordance with the provisions of this section, review the number and boundaries of the constituencies into which Trinidad and Tobago is divided and submit to the Prime Minister and the Speaker for presentation to the House of Representatives in accordance with this section reports either—







a.
showing the constituencies into which it recommends that Trinidad and Tobago should be divided in order to give effect to the rules set out in the Second Schedule; or






b.
stating that, in the opinion of the Commission, no alteration is required to the existing number or boundaries of constituencies in order to give effect to the said rules.






2. Reports under subsection (1) shall be submitted by the Commission not less than two nor more than five years from the date of the submission of its last report.




3. As soon as may be after the Commission has submitted a report under subsection (1)(a) the Minister designated by the Prime Minister for this purpose (in this section called “the Minister”) shall lay before the House of Representatives for its approval the draft of an Order by the President for giving effect, whether with or without modifications, to the recommendations contained in the report, and that draft may make provision for any matters which appear to the Minister to be incidental to or consequential upon the other provisions of the draft.




4. Where any draft made under this section gives effect to any such recommendations with modifications, the Minister shall lay before the House of Representatives together with the draft a statement of the reasons for the modifications.




5. Where the motion for the approval of any draft made under this section is rejected by the House of Representatives, or is withdrawn by leave of that House, the Minister shall amend the draft and lay the amended draft before the House of Representatives.




6. Where any draft made under this section is approved by resolution of the House of Representatives, the Minister shall submit it to the President who shall make the Order in terms of the draft; and that Order shall come into force on such day as may be specified therein and, until revoked by a further Order made by the President in accordance with the provisions of this section, shall have the force of law.




7. The question of the validity of any Order by the President purporting to be made under this section and reciting that a draft thereof has been approved by resolution of the House of Representatives shall not be enquired into in any court.



PART 5. System of Balloting



73. System of balloting




1. The election of members of the House of Representatives shall be by secret ballot and in accordance with the first-past-the-post system.




2. For the purposes of subsection (1), the votes shall be cast in ballot boxes of a design calculated to ensure their efficiency and reliability.



CHAPTER 5. EXECUTIVE POWERS



74. Executive authority of Trinidad and Tobago




1. The executive authority of Trinidad and Tobago shall be vested in the President and, subject to this Constitution, may be exercised by him either directly or through officers subordinate to him.




2. Without prejudice to the generality of subsection (1), the supreme command of the armed forces of Trinidad and Tobago shall be vested in the President and the exercise of this power shall be regulated by law.




3. Nothing in this section shall prevent Parliament from conferring functions on persons or authorities other than the President.



75. The Cabinet




1. There shall be a Cabinet for Trinidad and Tobago which shall have the general direction and control of the government of Trinidad and Tobago and shall be collectively responsible therefor to Parliament.




2. The Cabinet shall consist of the Prime Minister and such number of other Ministers (of whom one shall be the Attorney General), appointed in accordance with the provisions of section 76, as the Prime Minister may consider appropriate.



76. Appointment of Ministers




1. Where there is occasion for the appointment of a Prime Minister, the President shall appoint as Prime Minister—







a.
a member of the House of Representatives who is the Leader in that House of the party which commands the support of the majority of members of that House; or






b.
where it appears to him that that party does not have an undisputed leader in that House or that no party commands the support of such a majority, the member of the House of Representatives who, in his judgment, is most likely to command the support of the majority of members of that House;




and who is willing to accept the office of Prime Minister.




2. The Attorney General shall, subject to section 79, be responsible for the administration of legal affairs in Trinidad and Tobago and legal proceedings for and against the State shall be taken—







a.
in the case of civil proceedings, in the name of the Attorney General;






b.
in the case of criminal proceedings, in the name of the State.






3. The Ministers other than the Prime Minister shall be such persons as the President, acting in accordance with the advice of the Prime Minister, shall appoint from among the members of the House of Representatives and the Senators.




4. Where occasion arises for making an appointment to the office of Prime Minister while Parliament is dissolved, a person who, at the time of the appointment, is a Minister, may be appointed as Prime Minister.




5. Where occasion arises for making an appointment to the office of Minister while Parliament is dissolved, a person who immediately before the dissolution, was a Senator or a member of the House of Representatives may be appointed Minister.



77. Tenure of office of Ministers




1. Where the House of Representatives passes a resolution, supported by the votes of a majority of all the members of the House, declaring that it has no confidence in the Prime Minister and the Prime Minister does not within seven days of the passing of such a resolution either resign or advise the President to dissolve Parliament, the President shall revoke the appointment of the Prime Minister.




2. The Prime Minister shall also vacate his office—







a.
when after any dissolution of Parliament he is informed by the President that the President is about to re-appoint him as Prime Minister or to appoint another person as Prime Minister; or






b.
where for any reason other than a dissolution of Parliament he ceases to be a member of the House of Representatives.






3. A Minister other than the Prime Minister shall vacate his office—







a.
when any person is appointed or reappointed as Prime Minister;






b.
where for any reason other than a dissolution of Parliament he ceases to be a member of the House from among the members of which he was appointed;






c.
where his appointment is revoked by the President acting in accordance with the advice of the Prime Minister.






4. Where at any time the Prime Minister is required under the provisions of section 49 (3) to cease to perform his functions as a member of the House of Representatives, he shall cease during such time to perform any of his functions as Prime Minister.




5. Where at any time a Minister other than the Prime Minister is required under section 43(3) or section 49(3) to cease to perform his functions as a member of the House to which he belongs, he shall cease during such time to perform any of his functions as Minister.



78. Performance of functions of Prime Minister during absence, illness or suspension




1. Where the Prime Minister is absent from Trinidad and Tobago or is unable by reason of illness or of the provisions of section 77(4) to perform the functions conferred on him by this Constitution, the President may authorise some other member of the Cabinet to perform those functions (other than the functions conferred by subsection (2)) and that member may perform those functions until his authority is revoked by the President.




2. The powers of the President under this section shall be exercised by him in accordance with the advice of the Prime Minister, save that where the President considers that it is impracticable to obtain the advice of the Prime Minister owing to his absence or illness, or where the Prime Minister is unable to tender advice by reason of the provisions of section 77(4) the President may exercise those powers without the advice of the Prime Minister.



79. Allocation of portfolios to Ministers




1. The President, acting in accordance with the advice of the Prime Minister, may, by directions in writing, assign to the Prime Minister or any other Minister responsibility for any business of the government of Trinidad and Tobago, including the administration of any department of government.




2. Where a Minister is incapable of performing his functions by reason of his absence from Trinidad and Tobago or by reason of illness the President, acting in accordance with the advice of the Prime Minister, may appoint a member of the House of Representatives or a Senator to act in the office of such Minister during such absence or illness.



80. Exercise of President’s functions




1. In the exercise of his functions under this Constitution or any other law, the President shall act in accordance with the advice of the Cabinet or a Minister acting under the general authority of the Cabinet, except in cases where other provision is made by this Constitution or such other law, and, without prejudice to the generality of this exception, in cases where by this Constitution or such other law he is required to act—







a.
in his discretion;






b.
after consultation with any person or authority other than the Cabinet; or






c.
in accordance with the advice of any person or authority other than the Cabinet.






2. Where by this Constitution the President is required to act in accordance with the advice of, or after consultation with, any person or authority, the question whether he has in any case so acted shall not be enquired into in any court.




3. Without prejudice to any other case in which the President is authorised or required to act in his discretion, the President shall act in accordance with his own deliberate judgment in the performance of the following functions—







a.
in the exercise of the power to appoint the Prime Minister conferred upon him by section 76(1) or (4);






b.
in the exercise of the powers conferred upon him by section 78 (which relates to the performance of the functions of the Prime Minister during absence, illness or suspension) in the circumstances described in the proviso to subsection (2) of that section;






c.
in the exercise of the power to appoint the Leader of the Opposition and to revoke any such appointment conferred upon him by section 83.





81. President to be informed concerning matters of government


The Prime Minister shall keep the President fully informed concerning the general conduct of the government of Trinidad and Tobago and shall furnish the President with such information as he may request with respect to any particular matter relating to the government of Trinidad and Tobago.



82. Parliamentary Secretaries




1. The President, acting in accordance with the advice of the Prime Minister, may appoint Parliamentary Secretaries from among the Senators and members of the House of Representatives to assist Ministers in the performance of their duties.




2. Where occasion arises for making an appointment while Parliament is dissolved, a person who was a Senator or a member of the House of Representatives immediately before the dissolution may be appointed as a Parliamentary Secretary.




3. The office of a Parliamentary Secretary shall become vacant—







a.
where for any reason other than a dissolution of Parliament he ceases to be a member of the House from among the members of which he was appointed;






b.
upon the appointment or re-appointment of any person as Prime Minister; or






c.
where the President, acting in accordance with the advice of the Prime Minister, so directs.





83. Leader of the Opposition




1. There shall be an office of Leader of the Opposition and appointments thereto shall be made by the President.




2. The President shall, if the person concerned is willing to be appointed, appoint as Leader of the Opposition the member of the House of Representatives who, in his judgment is best able to command the support of the greatest number of members of the House of Representatives who do not support the Government.




3. The office of Leader of the Opposition shall become vacant where—







a.
he resigns his office;






b.
the holder thereof ceases to be a member of the House of Representatives for any cause other than a dissolution of Parliament;






c.
he is not a member of the House of Representatives when the House of Representatives first meets after a dissolution of Parliament;






d.
by virtue of section 49(3) he is required to cease to exercise his functions as a member of the House of Representatives;






e.
he is appointed to the office of Prime Minister; or






f.
his appointment is revoked under the provisions of subsection (4).






4. Where in the judgment of the President, the Leader of the Opposition is no longer the member of the House of Representatives best able to command the support of a majority of those members of the House of Representatives who do not support the Government, the President shall revoke the appointment of the Leader of the Opposition.




5. Nothing in subsection (4) shall apply while Parliament is dissolved.




6. Where the office of Leader of the Opposition is vacant, whether because there is no member of the House of Representatives so qualified for appointment or because no one qualified for appointment is willing to be appointed, or because the Leader of the Opposition has resigned his office or for any other reason, any provision in this Constitution requiring consultation with the Leader of the Opposition shall, in so far as it requires such consultation, be of no effect.



84. Oaths to be taken by Ministers, etc


A Minister or a Parliamentary Secretary shall not enter upon the duties of his office unless he has taken and subscribed the oath of allegiance and oath for the due execution of his office.



85. Permanent Secretaries




1. Where any Minister has been assigned responsibility for any department of government, he shall exercise general direction and control over that department; and, subject to such direction and control the department shall be under the supervision of a Permanent Secretary whose office shall be a public office.




2. For the purposes of this section:—







a.
two or more government departments may be placed under the supervision of one Permanent Secretary; or






b.
two or more Permanent Secretaries may supervise any department of government assigned to a Minister.





86. Constitution of offices, etc


Subject to the provisions of this Constitution and of any enactment, the President may constitute offices for Trinidad and Tobago, make appointments to any such office and terminate any such appointment.



87. Power of pardon, etc




1. The President may grant to any person a pardon, either free or subject to lawful conditions, respecting any offences that he may have committed. The power of the President under this subsection may be exercised by him either before or after the person is charged with any offence and before he is convicted thereof.




2. The President may—







a.
grant to any person convicted of any offence against the law of Trinidad and Tobago a pardon, either free or subject to lawful conditions;






b.
grant to any person a respite, either indefinite or for a specified period, from the execution of any punishment imposed on that person for such an offence;






c.
substitute a less severe form of punishment for that imposed by any sentence for such an offence; or






d.
remit the whole or any part of any sentence passed for such an offence or any penalty or forfeiture otherwise due to the State on account of such an offence.






3. The power of the President under subsection (2) may be exercised by him in accordance with the advice of a Minister designated by him, acting in accordance with the advice of the Prime Minister.



88. Advisory Committee on power of pardon


There shall be an Advisory Committee on the Power of Pardon which shall consist of—







a.
the Minister referred to in section 87(3) who shall be Chairman;






b.
the Attorney General;






c.
the Director of Public Prosecutions;






d.
not more than four other members appointed by the President, after consultation with the Prime Minister and the Leader of the Opposition.





89. Functions of Advisory Committee




1. Where an offender has been sentenced to death by any court for an offence against the law of Trinidad and Tobago, the Minister shall cause a written report of the case from the trial judge, together with such other information derived from the record of the case or elsewhere as the Minister may require, to be taken into consideration at a meeting of the Advisory Committee.




2. The Minister may consult with the Advisory Committee before tendering any advice to the President under section 87(3) in any case not falling within subsection (1).




3. The Minister shall not be obliged in any case to act in accordance with the advice of the Advisory Committee.




4. The Advisory Committee may regulate its own procedure.




5. In this section “the Minister” means the Minister referred to in section 87(3).



CHAPTER 6. THE DIRECTOR OF PUBLIC PROSECUTIONS AND THE OMBUDSMAN



PART 1. Director of Public Prosecutions



90. Appointment, tenure and functions




1. The provisions of this section shall, subject to section 76(2) have effect with respect to the conduct of prosecutions.




2. There shall be a Director of Public Prosecutions for Trinidad and Tobago whose office shall be a public office.




3. The Director of Public Prosecutions shall have power in any case in which he considers it proper to do so—







a.
to institute and undertake criminal proceedings against any person before any court in respect of any offence against the law of Trinidad and Tobago;






b.
to take over and continue any such criminal proceedings that may have been instituted by any other person or authority;






c.
to discontinue at any stage before judgment is delivered any such criminal proceedings instituted or undertaken by himself or any other person or authority.






4. The powers conferred upon the Director of Public Prosecutions by subsection (3)(b) and (c) shall be vested in him to the exclusion of the person or authority who instituted or undertook the criminal proceedings, except that a person or authority that has instituted criminal proceedings may withdraw them at any stage before the person against whom the proceedings have been instituted has been charged before the Court.




5. For the purposes of this section a reference to criminal proceedings includes an appeal from the determination of any court in criminal proceedings or a case stated or a question of law reserved in respect of those proceedings.




6. The functions of the Director of Public Prosecutions under subsection (3) may be exercised by him in person or through other persons acting under and in accordance with his general or special instructions.



PART 2. Ombudsman



91. Appointment and conditions of office




1. There shall be an Ombudsman for Trinidad and Tobago who shall be an officer of Parliament and who shall not hold any other office of emolument whether in the public service or otherwise nor engage in any occupation for reward other than the duties of his office.




2. The Ombudsman shall be appointed by the President after consultation with the Prime Minister and the Leader of the Opposition.




3. The Ombudsman shall hold office for a term not exceeding five years and is eligible for re-appointment.




4. Subject to subsection (3) the Ombudsman shall hold office in accordance with section 136.




5. Before entering upon the duties of his office, the Ombudsman shall take and subscribe the oath of office before the Speaker of the House of Representatives.



92. Appointment of staff of Ombudsman




1. The Ombudsman shall be provided with a staff adequate for the efficient discharge of his functions.




2. The staff of the Ombudsman shall be public officers appointed in accordance with section 121(8).



93. Functions of Ombudsman




1. Subject to this section and to sections 94 and 95 the principal function of the Ombudsman shall be to investigate any decision or recommendation made, including any advice given or recommendation made to a Minister, or any act done or omitted by any department of Government or any other authority to which this section applies, or by officers or members of such a department or authority, being action taken in exercise of the administrative functions of that department or authority.




2. The Ombudsman may investigate any such matter in any of the following circumstances—







a.
where a complaint is duly made to the Ombudsman by any person alleging that the complainant has sustained an injustice as a result of a fault in administration;






b.
where a member of the House of Representatives requests the Ombudsman to investigate the matter on the ground that a person or body of persons specified in the request has or may have sustained such injustice;






c.
in any other circumstances in which the Ombudsman considers that he ought to investigate the matter on the ground that some person or body of persons has or may have sustained such injustice.






3. The authorities other than departments of Government to which this section applies are—







a.
local authorities or other bodies established for purposes of the public service or of local Government;






b.
authorities or bodies the majority of whose members are appointed by the President or by a Minister or whose revenues consist wholly or mainly of moneys provided out of public funds;






c.
any authority empowered to determine the person with whom any contract shall be entered into by or on behalf of Government;






d.
such other authorities as may be prescribed.





94. Restrictions on matters for investigation




1. In investigating any matter leading to, resulting from or connected with the decision of a Minister, the Ombudsman shall not inquire into or question the policy of the Minister in accordance with which the decision was made.




2. The Ombudsman shall have power to investigate complaints of administrative injustice under section 93 notwithstanding that such complaints raise questions as to the integrity or corruption of the public service or any department or office of the public service, and may investigate any conditions resulting from, or calculated to facilitate or encourage corruption in the public service, but he shall not undertake any investigation into specific charges of corruption against individuals.




3. Where in the course of an investigation it appears to the Ombudsman that there is evidence of any corrupt act by any public officer or by any person in connection with the public service, he shall report the matter to the appropriate authority with his recommendation as to any further investigation he may consider proper.




4. The Ombudsman shall not investigate—







a.
any action in respect of which the complainant has or had









i.
a remedy by way of proceedings in a court; or






ii.
a right of appeal, reference or review to or before an independent and impartial tribunal other than a court; or






b.
any such action, or action taken with respect to any matter, as is described in the Third Schedule.






5. Notwithstanding subsection (4) the Ombudsman—







a.
may investigate a matter notwithstanding that the complainant has or had a remedy by way of proceedings in a court if satisfied that in the particular circumstances it is not reasonable to expect him to take or to have taken such proceedings;






b.
is not in any case precluded from investigating any matter by reason only that it is open to the complainant to apply to the High Court for redress under section 14 (which relates to redress for contravention of the provisions for the protection of fundamental rights).





95. Discretion of Ombudsman


In determining whether to initiate, continue or discontinue an investigation, the Ombudsman shall, subject to sections 93 and 94 act in his discretion and, in particular and without prejudice to the generality of this discretion, the Ombudsman may refuse to initiate or may discontinue an investigation where it appears to him that—







a.
a complaint relates to action of which the complainant has knowledge for more than twelve months before the complaint was received by the Ombudsman;






b.
the subject matter of the complaint is trivial;






c.
the complaint is frivolous or vexatious or is not made in good faith; or






d.
the complainant has not a sufficient interest in the subject matter of the complaint.





96. Report on investigation




1. Where a complaint or request for an investigation is duly made and the Ombudsman decides not to investigate the matter or where he decides to discontinue an investigation of the matter, he shall inform the person who made the complaint or request of the reasons for his decision.




2. Upon the completion of an investigation the Ombudsman shall inform the department of government or the authority concerned of the results of the investigation and if he is of the opinion that any person has sustained an injustice in consequence of a fault in administration, he shall inform the department of government or the authority of the reasons for his opinion and make such recommendations as he thinks fit. The Ombudsman may in his original recommendations, or at any later stage if he thinks fit, specify the time within which the injustice should be remedied.




3. Where the investigation is undertaken as a result of a complaint or request, the Ombudsman shall inform the person who made the complaint or request of his findings.




4. Where the matter is in the opinion of the Ombudsman of sufficient public importance or where the Ombudsman has made a recommendation under subsection (2) and within the time specified by him no sufficient action has been taken to remedy the injustice, then, subject to such provision as may be made by Parliament, the Ombudsman shall lay a special report on the case before Parliament.




5. The Ombudsman shall make annual reports on the performance of his functions to Parliament which shall include statistics in such form and in such detail as may be prescribed of the complaints received by him and the results of his investigations.



97. Power to obtain evidence




1. The Ombudsman shall have the powers of the High Court to summon witnesses to appear before him and to compel them to give evidence on oath and to produce documents relevant to the proceedings before him and all persons giving evidence at those proceedings shall have the same duties and liabilities and enjoy the same privileges as in the High Court.




2. The Ombudsman shall have power to enter and inspect the premises of any department of government or any authority to which section 93 applies, to call for, examine and where necessary retain any document kept on such premises and there to carry out any investigation in pursuance of his functions.



98. Prescribed matters concerning Ombudsman




1. Subject to subsection (2), Parliament may make provision—







a.
for regulating the procedure for the making of complaints and requests to the Ombudsman and for the exercise of the functions of the Ombudsman;






b.
for conferring such powers on the Ombudsman and imposing such duties on persons concerned as are necessary to facilitate the Ombudsman in the performance of his functions; and






c.
generally for giving effect to the provisions of this Part.






2. The Ombudsman may not be empowered to summon a Minister or a Parliamentary Secretary to appear before him or to compel a Minister or a Parliamentary Secretary to answer any questions relating to any matter under investigation by the Ombudsman.




3. The Ombudsman may not be empowered to summon any witness to produce any Cabinet papers or to give any confidential income tax information.




4. No complainant may be required to pay any fee in respect of his complaint or request or for any investigation to be made by the Ombudsman.




5. No proceedings, civil or criminal, may lie against the Ombudsman, or against any person holding an office or appointment under him for anything he may do or report or say in the course of the exercise or intended exercise of the functions of the Ombudsman under this Constitution, unless it is shown that he acted in bad faith.




6. The Ombudsman, and any person holding office or appointment under him may not be called to give evidence in any Court, or in any proceedings of a judicial nature, in respect of anything coming to his knowledge in the exercise of his functions.




7. Anything said or any information supplied or any document, paper, or thing produced by any person in the course of any enquiry by or proceedings before an Ombudsman under this Constitution is privileged in the same manner as if the enquiry or proceedings were proceedings in a Court.




8. No proceeding of the Ombudsman may be held bad for want of form, and, except on the ground of lack of jurisdiction, no proceeding or decision of an Ombudsman is liable to be challenged, reviewed, quashed or called in question in any Court.



CHAPTER 7. THE JUDICATURE



PART 1. The Supreme Court



99. Establishment of Supreme Court


There shall be a Supreme Court of Judicature for Trinidad and Tobago consisting of a High Court of Justice (hereinafter referred to as “the High Court”) and a Court of Appeal with such jurisdiction and powers as are conferred on those Courts respectively by this Constitution or any other law.



100. Constitution of High Court




1. The Judges of the High Court shall be the Chief Justice who shall be ex officio a Judge of that Court, and such number of Puisne Judges as may be prescribed.




2. The High Court shall be a superior court of record and save as otherwise provided by Parliament, shall have all the powers of such a court, including all such powers as are vested in the Supreme Court of Trinidad and Tobago immediately before the commencement of this Constitution.



The Court of Appeal



101. Constitution of Court of Appeal




1. The Judges of the Court of Appeal shall be the Chief Justice who shall be the President of the Court of Appeal and such number of Justices of Appeal as may be prescribed.




2. The Court of Appeal shall be a superior court of record and, save as otherwise provided by Parliament, shall have all the powers of such a court.



102. Appointment of Chief Justice


The Chief Justice shall be appointed by the President after consultation with the Prime Minister and the Leader of the Opposition.



103. Acting appointments as Chief Justice


Where the office of Chief Justice is vacant or where the Chief Justice is for any reason unable to perform the functions of his office, then, until a person has been appointed to and has assumed the functions of such office or until the Chief Justice has resumed those functions, as the case may be, those functions shall be performed by such other of the Judges as may be appointed by the President, after consultation with the Prime Minister and the Leader of the Opposition.



Appointment of Judges



104. Appointment of Justices of Appeal and Puisne Judges




1. The Judges, other than the Chief Justice, shall be appointed by the President, acting in accordance with the advice of the Judicial and Legal Service Commission.




2. Where—







a.
the office of any such Judge is vacant;






b.
any such Judge is for any reason unable to perform the functions of his office;






c.
any such Judge is acting as Chief Justice or a Puisne Judge is acting as a Justice of Appeal; or






d.
the Chief Justice advises the President that the state of business of the Court of Appeal or the High Court so requires,




the President acting in accordance with the advice of the Judicial and Legal Service Commission—







i.
may appoint a person to act in the office of Justice of Appeal or Puisne Judge, as the case may require;






ii.
may, notwithstanding section 136, appoint a person who has held office as a Judge and who has attained the age of 65 to be temporarily a Puisne Judge for fixed periods of not more than two years.






3. The appointment of any person under subsection (2) to act in the office of Justice of Appeal or Puisne Judge shall continue to have effect until it is revoked by the President, acting in accordance with the advice of the Judicial and Legal Service Commission.



105. Qualification of Judges


A person shall not be appointed as a Judge or to act as a Judge unless he has such qualifications for appointment as may be prescribed.



106. Tenure of office




1. Subject to section 104(3) a Judge shall hold office in accordance with sections 136 and 137.




2. No office of Judge shall be abolished while there is a substantive holder of that office.



107. Oaths to be taken by Judges


A Judge shall not enter upon the duties of his office unless he has taken and subscribed the oath of allegiance and the oath for the due execution of his office set out in the First Schedule.



108. Appeals on Constitutional questions and fundamental rights, etc


An appeal to the Court of Appeal shall be as of right from decisions of the High Court in the following, among other cases, that is to say—







a.
any order or decision in any civil or criminal proceedings on questions as to the interpretation of this Constitution;






b.
any order or decision given in exercise of the jurisdiction conferred on the High Court by section 14 (which relates to redress for contravention of the provisions for the protection of fundamental rights);






c.
any order or decision given in the determination of any of the questions for the determination of which a right of access to the High Court is guaranteed by sections 4(a) and 5(1);






d.
any order or decision of the High Court granting or refusing leave to institute proceedings for the determination of any question referred to it under section 52 or determining any such question (which relates to the appointment, qualification, election or membership of a Senator or a member of the House of Representatives, as the case may be);






e.
any order or decision of a Court in the exercise of its jurisdiction to punish for contempt of court, including criminal contempt.





PART 2. Appeals to the Judicial Committee



109. Appeals from Court of Appeal to the Judicial Committee




1. An appeal shall lie from decisions of the Court of Appeal to the Judicial Committee as of right in the following cases—







a.
final decisions in civil proceedings where the matter in dispute on the appeal to the Judicial Committee is of the value of fifteen hundred dollars or upwards or where the appeal involves directly or indirectly a claim to or question respecting property or a right of the value of fifteen hundred dollars or upwards;






b.
final decisions in proceedings for dissolution or nullity of marriage;






c.
final decisions in any civil, criminal or other proceedings which involve a question as to the interpretation of this Constitution; and






d.
except in cases falling under section 108(d), any case referred to in that section;






e.
final decisions in disciplinary matters under section 81(3) to (5) of the Supreme Court of Judicature Act, 1962 and under the Solicitors Ordinance;






f.
such other cases as may be prescribed.






2. An appeal shall lie from decisions of the Court of Appeal to the Judicial Committee with the leave of the Court of Appeal in the following cases—







a.
decisions in any civil proceedings; where in the opinion of the Court of Appeal the question involved in the appeal is one that, by reason of its great general or public importance or otherwise, ought to be submitted to the Judicial Committee; and






b.
such other cases as may be prescribed.






3. An appeal shall lie to the Judicial Committee with the special leave of the Judicial Committee from decisions of the Court of Appeal in any civil or criminal matter in any case in which, immediately before the date on which Trinidad and Tobago became a Republic, an appeal could have been brought with the special leave of Her Majesty to Her Majesty in Council from such decisions.




4. Subsections (1), (2) and (3) are subject to the provisions of sections 32(2) and 52(4).




5. Subject to this section, provision may be made by or under any Act regulating the procedure to be adopted by the Court of Appeal with respect to any appeal to the Judicial Committee under this section or by parties to any such appeal.




6. Any decision given by the Judicial Committee in any appeal under this section shall be enforced in like manner as if it were a decision of the Court of Appeal.




7. Subject to subsection (6) the Judicial Committee shall, in relation to any appeal to it under this section in any case, have all the jurisdiction and powers possessed in relation to that case by the Court of Appeal.



PART 3. Judicial and Legal Service Commission



110. Judicial and Legal Service Commission




1. There shall be a Judicial and Legal Service Commission for Trinidad and Tobago.




2. The members of the Judicial and Legal Service Commission shall be—







a.
the Chief Justice, who shall be Chairman;






b.
the Chairman of the Public Service Commission;






c.
such other members (hereinafter called “the appointed members”) as may be appointed in accordance with subsection (3).






3. The appointed members shall be appointed by the President after consultation with the Prime Minister and the Leader of the Opposition as follows:—







a.
one, from among persons who hold or have held office as a judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeal from any such court;






b.
two from among persons with legal qualifications at least one of whom is not in active practice as such, after the President has consulted with such organisations, if any, as he thinks fit.






4. Subject to section 126(3)(a) an appointed member shall hold office in accordance with section 136.



111. Appointment of Judicial officers, etc




1. Subject to the provisions of this section, power to appoint persons to hold or act in the offices to which this section applies, including power to make appointments on promotion and transfer and to confirm appointments, and to remove and exercise disciplinary control over persons holding or acting in such offices shall vest in the Judicial and Legal Service Commission.




2. Before the Judicial and Legal Service Commission makes any appointment to the offices of Solicitor General, Chief Parliamentary Counsel, Director of Public Prosecutions, Registrar General or Chief State Solicitor it shall consult with the Prime Minister.




3. A person shall not be appointed to any such office if the Prime Minister signifies to the Judicial and Legal Service Commission his objection to the appointment of that person to that office.




4. This section applies to such public offices as may be prescribed, for appointment to which persons are required to possess legal qualifications.



CHAPTER 8. FINANCE



112. Establishment of Consolidated Fund




1. All revenues or other moneys raised or received by Trinidad and Tobago, not being revenues or other moneys payable under this Constitution or any other law into some other public fund established for a specific purpose shall, unless Parliament otherwise provides, be paid into and form one Consolidated Fund.




2. No moneys shall be withdrawn from the Consolidated Fund except to meet expenditure that is charged upon the Fund by this Constitution or any Act or where the issue of those moneys has been authorised by an Appropriation Act or an Act passed in pursuance of section 114 or in accordance with any other law.




3. No moneys shall be withdrawn from any public fund other than the Consolidated Fund unless the issue of those moneys has been authorised by an Act.




4. No moneys shall be withdrawn from the Consolidated Fund or any other public fund except in the manner prescribed.



113. Authorisation of expenditure from Consolidated Fund




1. The Minister responsible for finance shall cause to be prepared and laid before the House of Representatives before or not later than thirty days after the commencement of each financial year estimates of the revenues and expenditure of Trinidad and Tobago for that year.




2. The heads of expenditure contained in the estimates, other than expenditure charged upon the Consolidated Fund by this Constitution or any Act shall be included in a Bill, to be known as an Appropriation Bill providing for the issue from the Consolidated Fund of the sums necessary to meet that expenditure, and the appropriation of those sums for the purposes specified therein.




3. If in respect of any financial year it is found—







a.
that the amount appropriated by the Appropriation Act for any purpose is insufficient or that a need has arisen for expenditure for a purpose for which no amount has been appropriated by the Act; or






b.
that any moneys have been expended for any purpose in excess of the amount appropriated for the purpose by the Appropriation Act or for a purpose for which no amount has been appropriated by the Act,




a supplementary estimate showing the sums required or spent shall be laid before the House of Representatives and the heads of any such expenditure shall be included in a Supplementary Appropriation Bill.



114. Authorisation of expenditure in advance of appropriation


Parliament may make provision under which, if the Appropriation Act in respect of any financial year has not come into operation by the beginning of that financial year, the Minister responsible for finance may authorise the withdrawal of moneys from the Consolidated Fund for the purpose of meeting expenditure necessary to carry on the services of the Government until the expiration of thirty days from the beginning of that financial year or the coming into operation of the Act, whichever is the earlier.



115. Contingencies Fund




1. Parliament may provide for the establishment of a Contingencies Fund and for authorising the Minister responsible for finance, if he is satisfied that there has arisen an urgent and unforeseen need for expenditure for which no other provision exists, to make advances from the Fund to meet that need.




2. Where any advance is made in accordance with subsection (1) a supplementary estimate shall be presented and a Supplementary Appropriation Bill shall be introduced as soon as possible for the purposes of replacing the amount so advanced.



116. Establishment of office and functions of Auditor General




1. There shall be an Auditor General for Trinidad and Tobago, whose office shall be a public office.




2. The public accounts of Trinidad and Tobago and of all officers, courts and authorities of Trinidad and Tobago shall be audited and reported on annually by the Auditor General, and for that purpose the Auditor General or any person authorised by him in that behalf shall have access to all books, records, returns and other documents relating to those accounts.




3. The Auditor General is hereby empowered to carry out audits of the accounts, balance sheets and other financial statements of all enterprises that are owned or controlled by or on behalf of the State.




4. The Auditor General shall submit his reports annually to the Speaker, the President of the Senate and the Minister of Finance.




5. The President of the Senate and the Speaker shall cause the report to be laid before the Senate and the House of Representatives, respectively, at the next sitting of the Senate and the House of Representatives after the receipt thereof, respectively.




6. In the exercise of his functions under this Constitution the Auditor General shall not be subject to the direction or control of any other person or authority.



117. Auditor General




1. The Auditor General shall be appointed by the President after consultation with the Prime Minister and the Leader of the Opposition and shall hold office in accordance with section 136.




2. Where the office of Auditor General is vacant or the holder of the office is for any reason unable to perform the functions of his office the President after consultation with the Prime Minister and the Leader of the Opposition may appoint a person to act in the office, and any person so appointed shall, subject to the provisions of subsection (4) continue to act until his appointment is revoked by the President, after consultation with the Prime Minister and the Leader of the Opposition.




3. Before entering upon the duties of his office the Auditor General shall take and subscribe the oath of office before the President or a person appointed by the President for the purpose.




4. Nothing done by the Auditor General shall be invalid by reason only that he has attained the age at which he is required under section 136 to vacate his office.




5. The Auditor General shall be provided with a staff adequate for the efficient discharge of his functions.




6. The staff of the Auditor General shall be public officers appointed in accordance with section 121(8).



118. Public debt




1. The public debt of Trinidad and Tobago shall be secured on the revenues and assets of Trinidad and Tobago.




2. In this section references to the public debt of Trinidad and Tobago include references to the interest on that debt, sinking fund payments in respect of that debt, and the cost, charges and expenses incidental to the management of that debt.



119. Public Accounts Committees




1. There shall be a Public Accounts Committee which shall consist of not less than six nor more than ten members.




2. The Chairman of the Public Accounts Committee shall be a member of the Opposition in the House, if any, and if willing to act. The Chairman and other members may comprise an equal number of members of the House of Representatives and the Senate as the House of Representatives may determine.




3. Where the members of the Opposition in the House of Representatives are unwilling to act as Chairman of the Public Accounts Committee a member of the Opposition in the Senate shall be appointed and where the members of the Opposition in the Senate are unwilling so to act one of the Senators, appointed by the President under section 40(2)(b) shall be appointed Chairman.




4. The Public Accounts Committee shall consider and report to the House of Representatives on—







a.
appropriation accounts of moneys expended out of sums granted by Parliament to meet the public expenditure of Trinidad and Tobago;






b.
such other accounts as may be referred to the Committee by the House of Representatives or as are authorised or required to be considered by the committee under any other enactment; and






c.
the report of the Auditor General on any such accounts.






5. In addition to the Public Accounts Committee established under subsection (1) there shall be a Public Accounts (Enterprises) Committee which shall consist of not less than six nor more than ten members.




6. The Chairman of the Public Accounts (Enterprises) Committee shall be one of the Senators, if any, and if willing to act, appointed under section 40(2)(b) in accordance with the advice of the Leader of the Opposition and the other members such members of the House of Representatives and Senators as the House of Representatives may determine.




7. Where the members of the Opposition in the Senate are unwilling to act as Chairman of the Public Accounts (Enterprises) Committee, a member of the Opposition in the House of Representatives shall be appointed and where the members of the Opposition in the House of Representatives are unwilling so to act, one of the Senators appointed by the President under section 40(2)(b) shall be appointed Chairman.




8. The Public Accounts (Enterprises) Committee shall consider and report to the House of Representatives on—







a.
the audited accounts, balance sheets and other financial statements of all enterprises that are owned or controlled by or on behalf of the State; and






b.
the Auditor General’s report on any such accounts, balance sheets and other financial statements.






9. For the purposes of subsection (8) and section 116(3) an enterprise shall be taken to be controlled by the State if the Government or any body controlled by the Government—







a.
exercises or is entitled to exercise control directly or indirectly over the affairs of the enterprise;






b.
is entitled to appoint a majority of the directors of the Board of Directors of the enterprise; or






c.
holds at least fifty per cent of the ordinary share capital of the enterprise,




as the case may be.



CHAPTER 9. APPOINTMENTS TO, AND TENURE OF OFFICES



PART 1. Service Commissions, etc



Public Service Commission



120. Public Service Commission




1. There shall be a Public Service Commission for Trinidad and Tobago which shall consist of a Chairman, a Deputy Chairman and not less than two nor more than four other members.




2. The members of the Public Service Commission shall be appointed by the President, after consultation with the Prime Minister and the Leader of the Opposition.




3. The members of the Public Service Commission shall hold office in accordance with section 126.



121. Appointments, etc., of Public Officers




1. Subject to the provisions of this Constitution, power to appoint persons to hold or act in offices to which this section applies, including power to make appointments on promotion and transfer and to confirm appointments, and to remove and exercise disciplinary control over persons holding or acting in such offices [and to enforce standards of conduct on such officers] shall vest in the Public Service Commission.




2. The Public Service Commission shall not remove, or inflict any punishment on a public officer on the grounds of any act done or omitted to be done by that officer in the exercise of a judicial function conferred upon him unless the Judicial and Legal Service Commission concurs therein.




3. Before the Public Service Commission makes any appointment to an office to which this subsection applies it shall consult the Prime Minister.




4. A person shall not be appointed to an office to which subsection (3) applies if the Prime Minister signifies to the Public Service Commission his objection to the appointment of that person to that office.




5. Subject to subsections (6) and (7), subsection (3) applies to the offices of Permanent Secretary, Chief Technical Officer, Director of Personnel Administration, to a head of a department of government, to the chief professional adviser in a Ministry of government and to the office of Deputy to any of these offices.




6. Power to make appointments on transfer to the following offices shall vest in the Prime Minister:







a.
any office of Permanent Secretary from one such office to another such office carrying the same salary;






b.
any office the holder of which is required to reside outside Trinidad and Tobago for the proper discharge of his functions, and such offices in the Ministry of External Affairs as may from time to time be designated by the Prime Minister after consultation with the Public Service Commission.






7. This section applies to all public offices including in particular offices in the Civil Service, the Fire Service and the Prison Service, but this section does not apply to offices to which appointments are made by the Judicial and Legal Service Commission, the Police Service Commission or the Teaching Service Commission or offices to which appointments are to be made by the President.




8. Before the Public Service Commission makes any appointment to or transfers a member of the staff of the Auditor General or Ombudsman it shall first consult with the Auditor General or Ombudsman, as the case may be.




9. In subsection (7) “Civil Service”, “Fire Service” and “Prison Service” means respectively the Civil Service established under the Civil Service Act, 1965, the Fire Service established under the Fire Service Act, 1965 and the Prison Service established under the Prison Service Act, 1965.



Police Service Commission



122. Police Service Commission




1. There shall be a Police Service Commission for Trinidad and Tobago which shall consist of a Chairman and four other members.




2. The members of the Police Service Commission shall be appointed by the President in accordance with this section.




3. The President shall, after consultation with the Prime Minister and Leader of the Opposition nominate persons, who are qualified and experienced in the disciplines of law, finance, sociology or management, to be appointed as members of the Police Service Commission.




4. The President shall issue a Notification in respect of each person nominated for appointment under subsection (3) and the Notification shall be subject to affirmative resolution of the House of Representatives.




5. The President shall make an appointment under this section only after the House of Representatives has approved the Notification in respect of the relevant person.




6. The President may in his own discretion appoint a Chairman of the Police Service Commission from among its members.




7. The Members of the Police Service Commission shall hold office in accordance with section 126, other than subsections (4) and (5).



122A. Removal of members




1. The President shall, after consultation with the Prime Minister and the Leader of the Opposition, terminate the appointment of a member of the Police Service Commission, if the member—







a.
fails to attend four consecutive meetings without reasonable cause;






b.
is convicted of a criminal offence which carries a penalty of six or more months of imprisonment in any court;






c.
becomes infirm in mind or body;






d.
fails to perform his duties in a responsible or timely manner;






e.
fails to absent himself from meetings of the Police Service Commission where there is a conflict of interest;






f.
demonstrates a lack of competence to perform his duties; or






g.
misbehaves in office.






2. The President, in the exercise of his power under subsection (1)(d) to (g), may consider the report of a Joint Select Committee and the Police Service Commission laid in Parliament in furtherance of sections 66A(1)(e) and 66B respectively.




3. A member of the Police Service Commission shall not be removed from office except in accordance with this section.



123. Powers of the Police Service Commission




1. The Police Service Commission shall have the power to—







a.
appoint persons to hold or act in the office of Commissioner and Deputy Commissioner of Police;






b.
make appointments on promotion and to confirm appointments;






c.
remove from office and exercise disciplinary control over persons holding or acting in the offices specified in paragraph (a);






d.
monitor the efficiency and effectiveness of the discharge of their functions;






e.
prepare an annual performance appraisal report in such form as may be prescribed by the Police Service Commission respecting and for the information of the Commissioner or Deputy Commissioner of Police; and






f.
hear and determine appeals from decisions of the Commissioner of Police, or of any person to whom the powers of the Commissioner of Police have been delegated in relation to appointments on promotion or, as a result of disciplinary proceedings brought against a police officer appointed by the Commissioner of Police.






2. The Police Service Commission shall nominate persons for appointment to the offices specified in subsection (1)(a) and section 22(1) of the Police Service Act, 2006 in accordance with the criteria and procedure prescribed by Order of the President, subject to negative resolution of Parliament.




3. The Police Service Commission shall submit to the President a list of the names of the persons nominated for appointment to the offices of Commissioner or Deputy Commissioner of Police.




4. The President shall issue a Notification in respect of each person nominated under subsection (3) and the Notification shall be subject to affirmative resolution of the House of Representatives.




5. The Police Service Commission shall appoint the Commissioner or Deputy Commissioner of Police only after the House of Representatives approves the Notification in respect of the relevant office.




6. For the purpose of subsection (1)(d)-







a.
the Commissioner of Police shall, every six months, submit a report in writing to the Police Service Commission on the management of the Police Service; and






b.
the Police Service Commission shall have the power to call on the Commissioner of Police to produce documents pertaining to financial, legal and personnel matters in relation to the Police Service.






7. Notwithstanding subsection (6), the Police Service Commission may, on its own initiative, request a special report in writing from the Commissioner of Police at any time on any matter relating to the management of the Police Service, to which the Commissioner of Police shall respond in a timely manner.




8. The Police Service Commission may terminate the services of the Commissioner or a Deputy Commissioner of Police on any of the following grounds:







a.
where the officer is absent from duty without leave for seven consecutive days, during which he has failed to notify the Police Service Commission of the cause of his absence, whether he holds a permanent, temporary, or contractual appointment;






b.
breach of contract, where the officer is appointed on contract;






c.
reported inefficiency based on his performance appraisal reports;






d.
on dismissal in consequence of disciplinary proceedings, after giving him an opportunity to be heard;






e.
where the officer holds a permanent appointment-









i.
on being retired on medical grounds;






ii.
on being retired in the public interest; or






iii.
on the abolition of office.






9. The procedure for the termination of the services of the Commissioner or a Deputy Commissioner of Police shall be prescribed by the Police Service Commission in accordance with section 129.




10. Notwithstanding section 132, no appeal shall lie to the Public Service Appeal Board in respect of a decision made by the Police Service Commission under this section.



123A. Powers of the Commissioner Police




1. Subject to section 123(1), the Commissioner of Police shall have the complete power to manage the Police Service and is required to ensure that the human, financial and material resources available to the Service are used in an efficient and effective manner.




2. The Commissioner of Police shall have the power to—







a.
appoint persons to hold or act in an office in the Police Service, other than an officer referred to in section 123(1)(a), including the power to make appointments on promotion and to confirm appointments;






b.
transfer any police officer; and






c.
remove from office and exercise disciplinary control over police officers, other than an officer referred to in section 123(1)(a).






3. The functions of the Commissioner of Police under this section may be exercised by him in person or through any police officer of or above the rank of Superintendent acting under and in accordance with his general or special instructions.




4. In the performance of his functions under this section the Commissioner of Police shall act in accordance with the Police Service Act, 2006 and the regulations made thereunder.



Teaching Service Commission



124. Teaching Service Commission




1. There shall be a Teaching Service Commission for Trinidad and Tobago which shall consist of a Chairman and not more than four other members.




2. The members of the Teaching Service Commission shall be appointed by the President after consultation with the Prime Minister and the Leader of the Opposition.




3. The members of the Teaching Service Commission shall hold office in accordance with section 126.



125. Appointment of teachers


Subject to the provisions of this Constitution, power to appoint persons to hold or act in public offices in the Teaching Service, established under the Education Act, 1966, including power to make appointments on promotion and transfer and to confirm appointments, and to remove and exercise disciplinary control over persons holding or acting in such offices [and to enforce standards of conduct on such officers] shall vest in the Teaching Service Commission.



General Provisions on Service Commissions



126. Qualifications, Tenure of office, etc




1. A person who—







a.
is a member of the House of Representatives or the Senate; or






b.
holds or is acting in any public office or has held any public office within the period of three years preceding his proposed appointment,




is not qualified to hold the office of member of a Service Commission.




2. A person who has held office or acted as a member of a Service Commission shall not, within a period of three years commencing with the date on which he last held or acted in such an office, be eligible for appointment to any public office.




3. The office of a member of a Service Commission shall become vacant—







a.
upon the expiration of five years from the date of his appointment or such shorter period, not being less than three years, as may be specified at the time of his appointment; or






b.
where with his consent he is nominated for election to the House of Representatives or where he is appointed a Senator.






4. A member of a Service Commission, other than the Judicial and Legal Service Commission, may be removed from office by the President acting in his discretion for inability to discharge the functions of his office, whether arising from infirmity of mind or body or any other cause, or for misbehaviour.




5. A member of a Service Commission may not be removed from office except in accordance with the provisions of this section.




6. Before entering upon the duties of his office a member of a Service Commission shall take and subscribe the oath of office before the President or a person appointed by the President for the purpose.



127. Delegation of functions




1. A Service Commission may, with the approval of the Prime Minister and subject to such conditions as it may think fit, delegate any of its functions [deleted] other than any power conferred on the Commission by section 129, to any of its members or—







a.
in the case of the Judicial and Legal Service Commission, to a Judge;






b.
in the case of—









i.
the Public Service Commission, to any public officer or in respect of the Regional Health Authorities to the Boards of the Regional Health Authorities established under section 4 of the Regional Health Authorities Act;






ii.
the Teaching Service Commission, to any public officer.






c.
[deleted by Act No. 6 of 2006]






2. In this section and in section 129, as regards any matter concerning the holder of any office referred to in section 121(5) or 123(3) a reference to “public officer” includes a reference to a Judge as well as a retired public officer.



128. Consultation with other Service Commissions


Before a Service Commission appoints to an office a person holding or acting in any office, power to make appointments to which is vested by this Constitution in another Service Commission, it shall consult that other Commission.



129. Powers and procedure of Service Commissions and protection from legal proceedings




1. Subject to subsection (3), a Service Commission may, with the consent of the Prime Minister, by regulation or otherwise regulate its own procedure, including the procedure for consultation with persons with whom it is required by this Constitution to consult, and confer powers and impose duties on any public officer or in the case of the holder of an office referred to in section 111(2), a Judge or on any authority of the Government, for the purpose of the discharge of its functions.




2. At any meeting of a Service Commission three members shall constitute a quorum.




3. Repealed




4. No penalty may be imposed on any public officer except as a result of disciplinary proceedings.




5. Notwithstanding subsection (4), where an officer is convicted of a criminal charge in any court and the time allotted for an appeal has elapsed or, if the officer has appealed, the appeal process has been completed or an order has been made in the matter under section 71 of the Summary Courts Act, a Service Commission may consider the relevant proceedings on such charge and if it is of the opinion that the officer ought to be dismissed or subjected to some lesser punishment in respect of the conduct which led to his conviction on the criminal charge or to the making of the order, the Commission may thereupon dismiss or otherwise punish the officer without the institution of any disciplinary proceedings.




6. In furtherance of subsection (5)—







a.
a certificate of conviction issued by the court shall be sufficient evidence of an officer’s conviction for an offence;






b.
a certified copy of an order made under section 71 of the Summary Courts Act shall be sufficient evidence of the commission by the officer of the offence for which he was charged.






7. An officer referred to in subsection (5) shall be entitled to show cause why he should not be dismissed from office.




8. A reference in subsection (5) to a Service Commission also includes a reference to the Commissioner of Police, as the case may be.



PART 2. Public Service Appeal Board



130. Constitution of Appeal Board




1. There shall be a Public Service Appeal Board (hereinafter referred to as “the Appeal Board”) to which appeals shall lie from such decisions against public officers as are specified in section 132.




2. The Appeal Board shall consist of a Chairman appointed by the President after consultation with the Chief Justice and two other members appointed by the President after consultation with the Prime Minister and the Leader of the Opposition.




2A. The Chairman shall be a Judge or former Judge or a citizen of Trinidad and Tobago who has held office as a judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from any such court.




3. One member of the Appeal Board shall be a retired public officer.



131. Tenure of office, etc




1. Section 126 (which relates to qualifications for appointment, eligibility for public office and the term and tenure of office of members of Service Commissions) shall apply to members of the Public Service Appeal Board as they apply to members of a Service Commission.




2. Before entering upon the duties of his office, a member of the Appeal Board shall take and subscribe the oath of office before the President or a person appointed by the President for the purpose.



132. Appeals in disciplinary cases




1. An appeal shall lie to the Public Service Appeal Board from any decision of a Service Commission, or of any person to whom the powers of the Commission have been delegated, as a result of disciplinary proceedings brought against a public officer.




2. An appeal under subsection (1) shall lie to the Appeal Board at the instance of the public officer in respect of whom the decision is made.




3. The Appeal Board may, where it considers it necessary that further evidence be adduced—







a.
order such evidence to be adduced either before the Board or by affidavit; or






b.
refer the matter back to the relevant Service Commission to take such evidence and—









i.
to adjudicate upon the matter afresh; or






ii.
to report for the information of the Appeal Board specific findings of fact.






3A. Where a matter is referred to a Service Commission under paragraph (b) of subsection (3), the matter, so far as may be practicable or necessary, shall be dealt with as if it were being heard at first instance.




3B. Upon the conclusion of the hearing of an appeal under this section, the Appeal Board may—







a.
affirm, modify or amend the decision appealed against; or






b.
set aside the decision; or






c.
substitute any other decision which the Service Commission could have made.






4. Every decision of the Appeal Board shall require the concurrence of the majority of its members.




5. The Appeal Board may by regulations make provision for—







a.
procedure of its own; and






b.
the procedure in appeals under this section.






6. With the consent of the Prime Minister, the Appeal Board may by regulation or otherwise confer powers and impose duties on any public officer or any authority of the Government of Trinidad and Tobago for the purpose of the exercise of the functions of the Appeal Board.




7. This section and sections 130 and 131 shall be, in addition to and not in derogation of any other provisions for review of the decision of any Service Commission.



Pensions



133. Protection of pension rights




1. Subject to section 134 the law applicable to any benefits to which this section applies shall, in relation to any person who has been granted or who is eligible for the grant of such benefits, be that in force on the relevant date or any later law that is not less favourable to that person.




2. In this section, “the relevant date” means—







a.
in relation to any benefits granted before the commencement of this Constitution the date prescribed by section 100 of the former Constitution;






b.
in relation to any benefits granted or to be granted on or after the commencement of this Constitution to or in respect of any person who was a public officer before that date, the commencement of this Constitution;






c.
in relation to any benefits granted or to be granted to or in respect of any person who becomes a public officer on or after the commencement of this Constitution the date on which he becomes a public officer.






3. Where a person is entitled to exercise an option as to which of two or more laws shall apply in his case, the law specified by him in exercising the option shall, for the purposes of this section be deemed to be more favourable to him that the other law or laws.




4. Any benefit to which this section applies, not being a benefit that is a charge on some other public fund of Trinidad and Tobago, shall be a charge on the Consolidated Fund.




5. A reference in this section to the law applicable to any benefits includes, without prejudice to the generality of the expression, a reference to any law relating to the time at which and the manner in which any person may retire in order to become eligible for those benefits.




6. For the purposes of this section, service as President or as a Judge shall be deemed to be public service.




7. This section applies to any benefits payable under any law providing for the grant of pensions, gratuities or compensation to persons who are or have been public officers in respect of their service in the public service, or to the widows, children, dependants or personal representatives of such persons in respect of such service.



134. Powers of Commissions in relation to grant of pensions, etc




1. Where under any law an authority has power to withhold, reduce in amount or suspend any benefits to which this section applies, that power shall not be exercised without the approval specified in subsection (2), (3) or (3A).




2. Subject to subsection (3A), where a person who has been granted benefits, or who is eligible for benefits, in respect of public service was at the time he ceased to be a public officer subject to the jurisdiction of the Judicial and Legal Service Commission, the Police Service Commission or the Teaching Service Commission, the power referred to in subsection (1) shall not be exercised with respect to those benefits without the approval of that Commission.




3. Subject to subsection (3A), where a person who has been granted benefits, or who is eligible for benefits, in respect of public service, was not at the time he ceased to be a public officer subject to the jurisdiction of the Judicial and Legal Service Commission, the Police Service Commission, or the Teaching Service Commission, the power referred to in subsection (1) shall not be exercised without the approval of the Public Service Commission.




3A. Where a person, who is eligible for benefits in respect of public service, was at the time he ceased to be a public officer subject to the jurisdiction of the Commissioner of Police, the power referred to in subsection (1) with respect to those benefits shall not be exercised without the approval of the Commissioner.




4. No benefits to which this section applies that have been granted to or in respect of any person who is or has been the holder of an office referred to in section 136(12) to (16) or for which any such person or his widow, children, dependants or his personal representatives may be eligible, shall be withheld, reduced in amount or suspended on the ground that that person has been guilty of misbehaviour, unless that person has been removed from his office under this Constitution by reason of such misbehaviour.




5. For the purposes of this section, service as a Judge, shall be deemed to be public service.




6. This section applies to any benefits payable under any law providing for the grant of pensions, gratuities or compensation to persons who are or have been public officers in respect of their service in the public service or to the widows, children or personal representatives of such persons in respect of such service.



Special Offices



135. Appointments of principal representatives of Trinidad and Tobago




1. The President acting in accordance with the advice of the Prime Minister shall have power to appoint persons to the offices to which this section applies and to remove persons from any such office.




2. Before tendering any advice for the purposes of this section in relation to any person who holds or is acting in any public office other than an office to which this section applies, the Prime Minister shall consult the appropriate Service Commission.




3. This section applies to the office of—







a.
Ambassador or High Commissioner; and






b.
any principal representative of Trinidad and Tobago in any other country.





136. Tenure of special offices




1. The holder of an office to which this subsection and subsections (3) to (11) apply (in this section referred to as “the officer”) shall vacate his office on attaining the age of sixty-five years or such other age as may be prescribed.




2. Notwithstanding that he has attained the age at which he is required by or under subsection (1) to vacate his office, a Judge may, with the permission of the President, acting in accordance with the advice of the Chief Justice, continue in office for such period after attaining that age as may be necessary to enable him to deliver judgment or to do any other thing in relation to proceedings that were commenced before him before he attained that age.




3. Nothing done by the officer shall be invalid by reason only that he has attained the age at which he is required under this section to vacate his office.




4. The officer shall vacate his office if with his consent, he is appointed a Senator or nominated for election to the House of Representatives.




5. The salaries and allowances payable to the holders of the offices to which subsection (1) and subsections (3) to (11) apply or an office referred to in subsections (13) to (16) shall be a charge on the Consolidated Fund.




6. The salary and allowances payable to the holder of any office to which subsection (1) and subsections (3) to (11) apply or an office referred to in subsections (13) to (16) and his other terms of service shall not be altered to his disadvantage after his appointment and for the purposes of this subsection, in so far as the terms of service of any person depend upon the option of that person, the terms for which he opts shall be taken to be more advantageous to him than any other terms for which he might have opted.




7. The officer may be removed from office only for inability to discharge the functions of his office whether arising from infirmity of mind or body or any other cause, or for misbehaviour and shall not be so removed except in accordance with the provisions of subsection (10).




8. A decision that the question of removing the officer from office ought to be investigated may be made at any time—







a.
in the case of the Ombudsman by resolution of the House of Representatives; and






b.
in any other case by the President either on his own initiative or upon the representation of the Prime Minister.






9. Where a decision is made under subsection (8) that the question of removing the officer from office ought to be investigated, then—







a.
the President shall appoint a Tribunal which shall consist of a Chairman and not less than two other members all of whom shall be selected by the President acting in accordance with the advice of the Judicial and Legal Service Commission from among persons who hold or have held office as a Judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from any such court; and






b.
the Tribunal shall inquire into the matter and report on the facts to the President and advise the President whether the officer ought to be removed from office on any of the grounds specified in subsection (7).






10. Where the question of removing the officer from office is referred to a Tribunal appointed under subsection (9) and the Tribunal advises the President that the officer ought to be removed from office, the President shall, by writing signed by him, remove the officer from office.




11. Where the question of removing the officer from office has been referred to a Tribunal under subsection (9), the President, after consultation with the Judicial and Legal Service Commission, may suspend the officer from performing the functions of his office and any such suspension may at any time be revoked by the President and shall in any case cease to have effect if the Tribunal advises the President that the officer ought not to be removed from office.




12. Subsection (1) and subsections (3) to (11) apply to the office of Auditor General and to such other offices as may be prescribed.




13. Subsections (1) to (6) apply to the office of Judge.




14. Subsection (1) and subsections (3) to (6) apply to the office of Director of Public Prosecutions, Chief Parliamentary Counsel and Solicitor General.




15. Subsections (5) to (11) apply to the office of Ombudsman, a member of the Elections and Boundaries Commission, a member of the Integrity Commission, a member of a Service Commission other than the Police Service Commission, a member of the Salaries Review Commission and to such other offices as may be prescribed.




16. Subsections (5) and (6) apply to the Police Service Commission and the office of President.



137. Removal from office of Judge




1. A Judge may be removed from office only for inability to perform the functions of his office, (whether arising from infirmity of mind or body or any other cause), or for misbehaviour, and shall not be so removed except in accordance with the provisions of this section.




2. A Judge shall be removed from office by the President where the question of removal of that Judge has been referred by the President to the Judicial Committee and the Judicial Committee has advised the President that the Judge ought to be removed from office for such inability or for misbehaviour.




3. Where the Prime Minister, in the case of the Chief Justice, or the Judicial and Legal Service Commission, in the case of a Judge, other than the Chief Justice, represents to the President that the question of removing a Judge under this section ought to be investigated, then—







a.
the President shall appoint a tribunal, which shall consist of a chairman and not less than two other members, selected by the President, acting in accordance with the advice of the Prime Minister in the case of the Chief Justice or the Prime Minister after consultation with the Judicial and Legal Service Commission in the case of a Judge, from among persons who hold or have held office as a judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from any such court;






b.
the tribunal shall enquire into the matter and report on the facts thereof to the President and recommend to the President whether he should refer the question of removal of that Judge from office to the Judicial Committee; and






c.
where the tribunal so recommends, the President shall refer the question accordingly.






4. Where the question of removing a Judge from office has been referred to a tribunal under subsection (3), the President, acting in accordance with the advice of the Prime Minister in the case of the Chief Justice or the Chief Justice in the case of a Judge, other than the Chief Justice, may suspend the Judge from performing the functions of his office, and any such suspension may at any time be revoked by the President, acting in accordance with the advice of the Prime Minister in the case of the Chief Justice or the Chief Justice in the case of a Judge, other than the Chief Justice, and shall in any case cease to have effect—







a.
where the tribunal recommends to the President that he should not refer the question of removal of the Judge from office to the Judicial Committee; or






b.
where the Judicial Committee advises the President that the Judge ought not to be removed from office.





CHAPTER 10. THE INTEGRITY COMMISSION



138. The Integrity Commission




1. There shall be an Integrity Commission (in this section and in section 139 referred to as “the Commission”) for Trinidad and Tobago consisting of such number of members, qualified and appointed in such manner and holding office upon such tenure as may be prescribed.




2. The Commission shall be charged with the duty of—







a.
receiving from time to time, declarations in writing of the assets, liabilities and income of members of the House of Representatives, Ministers of Government, Parliamentary Secretaries, [Senators, Judges, Magistrates, Permanent Secretaries, Chief Technical Officers, Members of the Tobago House of Assembly, Members of Municipalities, Members of Local Government Authorities and members of the Boards of all Statutory Bodies, State Enterprises and the holders of such other offices as may be prescribed;






b.
the supervision of all matters connected therewith as may be prescribed;






c.
the supervision and monitoring of standards of ethical conduct prescribed by Parliament to be observed by the holders of offices referred to in paragraph (a), as well as [deleted] members of the Diplomatic Service, Advisers to the Government and any person appointed by a Service Commission or the Statutory Authorities’ Service Commission;






d.
the monitoring and investigating of conduct, practices and procedures which are dishonest or corrupt.





139. Power to make laws relating to Commission


Subject to this Constitution, Parliament may make provision for—







a.
the procedure in accordance with which the Commission is to perform its functions;






b.
conferring such powers on the Commission and imposing such duties on persons concerned as are necessary to enable the Commission to carry out effectively the purposes of section 138;






c.
the proper custody of declarations and other documents delivered to the Commission;






d.
the maintenance of secrecy in respect of all information received by the Commission in the course of its duties with respect to the assets, liabilities and income of any member of Parliament and any other person; and






da.
the preparation by the Commission, of a Register of Interests for public inspection.






e.
generally to give effect to the provisions of section 138.





CHAPTER 11. THE SALARIES REVIEW COMMISSION



140. Constitution of Commission




1. There shall be a Salaries Review Commission which shall consist of a Chairman and four other members all of whom shall be appointed by the President after consultation with the Prime Minister and the Leader of the Opposition.




2. The members of the Salaries Review Commission shall hold office in accordance with section 126.



141. Functions of Commission




1. The Salaries Review Commission shall from time to time with the approval of the President review the salaries and other conditions of service of the President, the holders of offices referred to in section 136 (12) to (15), members of Parliament, including Ministers of Government and Parliamentary Secretaries, and the holders of such other offices as may be prescribed.




2. The report of the Salaries Review Commission concerning any review of salaries or other conditions of service, or both, shall be submitted to the President who shall forward a copy thereof to the Prime Minister for presentation to the Cabinet and for laying, as soon as possible thereafter, on the table of each House.



CHAPTER 11A. THE TOBAGO HOUSE OF ASSEMBLY



141A. Tobago House of Assembly




1. There shall be an Assembly for Tobago to be called “the Tobago House of Assembly”, in this Chapter referred to as “the Assembly”.




2. The Assembly shall consist of a Presiding Officer and such other members qualified and appointed in such manner and holding office upon such terms and conditions as may be prescribed.



141B. Powers of the Assembly


Subject to this Constitution, the Assembly shall have such powers and functions in relation to Tobago as may be prescribed.



141C. Executive Council




1. There shall be an Executive Council of the Assembly consisting of a Chief Secretary and such number of Secretaries as may be prescribed, to be appointed in such manner as may be prescribed.




2. The functions of the Chief Secretary and other Secretaries shall be prescribed.



141D. Fund


There is established a fund to be called “the Tobago House of Assembly Fund” which shall consist of—







a.
such monies as may be appropriated by Parliament for the use of the Assembly; and






b.
such other monies as the Assembly may lawfully collect.





CHAPTER 12. MISCELLANEOUS AND GENERAL



142. Resignations




1. Subject to the provisions of this Constitution, any person who is appointed or elected to or otherwise selected for any office established by this Constitution, including the office of Prime Minister or other Minister, or Parliamentary Secretary, may resign from that office by writing under his hand addressed to the person or authority by whom he was appointed, elected or selected.




2. The resignation of any person from any such office shall take effect when the writing signifying the resignation is received by the person or authority to whom it is addressed or by any person authorised by that person or authority to receive it.



143. Re-appointment, etc




1. Where any person has vacated any office as established by this Constitution, including the office of Prime Minister or other Minister, or Parliamentary Secretary, he may, if qualified, again be appointed, elected or otherwise selected to hold that office in accordance with the provisions of this Constitution.




2. Where by this Constitution a power is conferred upon any person or authority to make any appointment to any public office, a person may be appointed to that office notwithstanding that some other person may be holding that office, when that other person is on leave of absence pending relinquishment of the office; and where two or more persons are holding the same office by reason of an appointment made in pursuance of this subsection, then for the purposes of any function conferred upon the holder of that office the person last appointed shall be deemed to be the sole holder of the office.



FIRST SCHEDULE. FORMS OF OATH (OR AFFIRMATION) OF ALLEGIANCE AND OF OFFICE


Form of oath (affirmation) for the President:


I, A. B., do swear by...........................(solemnly affirm) that I will bear true faith and allegiance to Trinidad and Tobago and to the best of my ability preserve and defend the Constitution and the law, that I will conscientiously and impartially discharge the functions of President and will devote myself to the service and well-being of the people of Trinidad and Tobago.


Form of oath (affirmation) for a Minister or Parliamentary Secretary:


I, A. B., do swear by...........................(solemnly affirm) that I will bear true faith and allegiance to Trinidad and Tobago and will uphold the Constitution and the law, that I will conscientiously, impartially and to the best of my ability discharge my duties as...........................and do right to all manner of people without fear or favour, affection or ill-will.


Form of oath (affirmation) for a member of the House of Representatives or the Senate:


I, A. B., having been elected/appointed a member of Parliament do swear by...........................(solemnly affirm) that I will bear true faith and allegiance to Trinidad and Tobago, will uphold the Constitution and the law, and will conscientiously and impartially discharge the responsibilities to the people of Trinidad and Tobago upon which I am about to enter.


Form of oath (affirmation) for the Ombudsman, a Judge, the Auditor General, a member of a Service Commission or a member of the Public Service Appeal Board:


I, A. B., having been appointed...........................of Trinidad and Tobago do swear by...........................(solemnly affirm) that I will bear true faith and allegiance to Trinidad and Tobago and will uphold the Constitution and the law, that I will conscientiously, impartially and to the best of my knowledge, judgment and ability discharge the functions of my office and do right to all manner of people after the laws and usages of Trinidad and Tobago without fear or favour, affection or ill-will.



SECOND SCHEDULE. BOUNDARIES OF CONSTITUENCIES (Section 72)




1. These rules are the Delimitation of Constituencies Rules in accordance with which the constituencies of Trinidad and Tobago are to be delimited under section 72(1).




2. Subject to paragraph 3, the electorate shall, so far as is practicable be equal in all constituencies.




3. The number of constituencies in Tobago shall not be less than two.




4. In Trinidad and in Tobago, respectively, the electorate in any constituency shall not be more than one hundred and ten per cent nor be less than ninety per cent of the total electorate of the island divided by the number of constituencies in that island.




5. Special attention shall be paid to the needs of sparsely populated areas which on account of size, isolation or inadequacy of communications cannot adequately be represented by a single member of Parliament.




6. Natural boundaries such as major highways and rivers shall be used wherever possible.




7. In this Schedule “Trinidad” means the Island of Trinidad and its offshore islands, and “Tobago” means the Island of Tobago and its offshore islands.



THIRD SCHEDULE. MATTERS NOT SUBJECT TO INVESTIGATION [(Section 94(4)(b))]




1. Action taken in matters certified by the Attorney General to affect relations or dealings between the Government of Trinidad and Tobago and any other Government or any International Organisation.




2. Action taken in any country or territory outside Trinidad and Tobago by or on behalf of any officer representing or acting under the authority of the Government of Trinidad and Tobago.




3. Action taken under any law relating to extradition or fugitive offenders.




4. Action taken for the purposes of investigating crime or of protecting the security of the State.




5. The commencement or conduct of civil or criminal proceedings before any court in Trinidad and Tobago or before any international court or tribunal.




6. Any exercise of the power of pardon.




7. Action taken in matters relating to contractual or other commercial transactions, being transactions of a department of government or an authority to which section 93 applies not being transactions for or relating to—







a.
the acquisition of land compulsorily or in circumstances in which it could be acquired compulsorily;






b.
the disposal as surplus of land acquired compulsorily or in circumstances in which it could be acquired compulsorily.






8. Action taken in respect of appointments or removals, pay, discipline, superannuation or other personnel matters in relation to service in any office or employment in the public service or under any authority as may be prescribed.




9. Any matter relating to any person who is or was a member of the armed forces of Trinidad and Tobago in so far as the matter relates to—







a.
the terms and conditions of service as such member; or






b.
any order, command, penalty or punishment given to or affecting him in his capacity as such member.






10. Any action which by virtue of any provision of this Constitution may not be enquired into by any court.

